



EXHIBIT 10.3


AGREEMENT OF SALE AND PURCHASE

BETWEEN

HINES REIT 321 NORTH CLARK LLC,
a Delaware limited liability company
as Seller

AND


DIVERSIFIED 321 NORTH CLARK LLC,
a Delaware limited liability company


as Purchaser
pertaining to
321 NORTH CLARK, CHICAGO, ILLINOIS
EXECUTED EFFECTIVE AS OF

May 27, 2016







--------------------------------------------------------------------------------






AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is entered into and
effective for all purposes as of May 27, 2016 (the “Effective Date”), by and
between HINES REIT 321 NORTH CLARK LLC, a Delaware limited liability company
(“Seller”), and DIVERSIFIED 321 NORTH CLARK LLC, a Delaware limited liability
company (“Purchaser”).
In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
Article I

DEFINITIONS
Section 1.1
    Definitions. For purposes of this Agreement, the following capitalized terms
have the meanings set forth in this Section 1.1:
“Acceptable Estoppel Certificates” has the meaning ascribed to such term in
Section 7.2.
“Additional Deposit” means an amount equal to $8,000,000
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Purchaser or Seller, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.
“Agreement” has the meaning ascribed to such term in the opening paragraph.
“Arbiter” has the meaning ascribed to such term in Section 10.9(c).
“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over Seller, the Real Property, the Improvements,
or any portion thereof.
“Authorized Qualifications” has the meaning ascribed to such term in
Section 10.8.
“Blocked Person” has the meaning ascribed to such term in Section 7.4.
“Broker” has the meaning ascribed to such term in Section 11.1.
“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in Houston,
Texas or Chicago,







--------------------------------------------------------------------------------





Illinois. In the event that any date or any period provided for in this
Agreement shall end on a day other than a Business Day, the applicable date
shall be, or the period shall end on, the next Business Day.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), as the same
may be amended.
“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(f).
“Certifying Party” has the meaning ascribed to such term in Section 4.6.
“Claim Dispute” has the meaning ascribed to such term in Section 10.9(a).
“Claim Dispute Notice” has the meaning ascribed to such term in Section 10.9(b).
“Claims” has the meaning ascribed to such term in Section 5.6(a).
“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.
“Closing Date” means the date on which the Closing occurs, which date shall be
August 1, 2016, which date may be extended by Seller and Purchaser in accordance
with Section 10.1, or such earlier or later date to which Purchaser and Seller
may hereafter agree in writing.
“Closing Documents” has the meaning ascribed to such term in Section 16.1.
“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).
“Closing Surviving Obligations” means the covenants, rights, liabilities and
obligations set forth in Sections 2.1, 3.2, 4.8, 4.10, 5.2 (b), 5.2(d), 5.3,
5.5, 5.6, 8.1, 8.2, 10.4, 10.6, 10.7, 10.9, 11.1, 13.3, 15.1, 16.1, 17.2, 17.14,
17.15, 17.16 and 17.17.
“Closing Time” has the meaning ascribed to such term in Section 10.4(a).
“Code” has the meaning ascribed to such term in Section 4.10.
“Contingency Date” means July 1, 2016.
“Deed” has the meaning ascribed to such term in Section 10.3(a).
“Delinquent” has the meaning ascribed to such term in Section 10.4(b).
“Delinquent Rental Proration Period” has the meaning ascribed to such term in
Section 10.4(b).
“Deposit Time” means 12:01 p.m. Central Time on the Closing Date.


2

--------------------------------------------------------------------------------





“Disapproval Notice” has the meaning ascribed to such term in Section 5.4.
“Documents” has the meaning ascribed to such term in Section 5.2(a).
“Earnest Money Deposit” means the sum of the Initial Deposit and the Additional
Deposit, plus all interest thereon.
“Easement Estoppel Certificates has the meaning ascribed to such term in Section
7.3.
“Effective Date” has the meaning ascribed to such term in the opening paragraph
of this Agreement.
“Environmental Laws” means, to the extent applicable to the Property, all
federal, state and local laws, rules, statutes, directives, binding written
interpretations, binding written policies, court decisions, ordinances and
regulations, now or hereafter in force and effect and as amended from time to
time, issued by any Authorities in any way relating to or regulating human
health, safety, industrial hygiene or environmental conditions, or the
protection of the environment or pollution or contamination of the air (whether
indoor or outdoor), soil gas, soil, surface water or groundwater, including but
not limited to CERCLA, the Hazardous Substances Transportation Act (49 U.S.C. §
1802 et seq.), RCRA, the Solid Waste Disposal Act, the Clean Water Act, the
Federal Insecticide, Fungicide, and Rodenticide Act, the Endangered Species Act,
the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et
seq.), the Radon and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et
seq.), the National Environmental Policy Act (42 U.S.C. § 4321 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and any and all
other comparable state and local equivalents.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Funds” has the meaning ascribed to such term in Section 10.9(b).
“Escrow Instructions” has the meaning ascribed to such term in Section 4.3.
“Executive Order” has the meaning ascribed to such term in Section 7.4.
“Final Damage” has the meaning ascribed to such term in Section 10.9(c).
“Final Proration Date” has the meaning ascribed to such term in Section 10.4(a).
“Financing Approval Period” has the meaning ascribed to such term in Section
5.4.
“Gap Notice” has the meaning ascribed to such term in Section 6.2(b).


3

--------------------------------------------------------------------------------





“General Conveyance” has the meaning ascribed to such term in Section 10.3(b).
“Governmental Regulations” means all laws, ordinances, rules and regulations of
the Authorities applicable to Seller or Seller’s use and operation of the Real
Property or the Improvements or any portion thereof.
“Hard Portion of the Earnest Money Deposit” means (a) the $2,000,000 Initial
Deposit from the Effective Date through the Contingency Date, (b) the sum of the
$2,000,000 Initial Deposit plus $2,000,000 of the Additional Deposit from the
Contingency Date through the Closing Date if Purchaser does not extend the
Closing Date pursuant to Section 10.1, and (c) the sum of the $2,000,000 Initial
Deposit plus $4,000,000 of the Additional Deposit from the date Purchaser
extends the Closing Date pursuant to Section 10.1 through the Closing Date if
Purchaser extends the Closing Date pursuant to Section 10.1, plus, in each case,
all interest earned thereon.
“Hazardous Substances” means any substance or material that is described as a
toxic or hazardous substance, waste or material or a pollutant, effluent,
emission, or contaminant, or words of similar import, in any of the
Environmental Laws, and includes (a) petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, radon gas, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum-based
products and petroleum additives and derived substances, lead-based or
lead-containing paint, mold, fungi or bacterial matter, polychlorinated
biphenyls (PCBs), radioactive matter, medical waste, and chemicals which may
cause cancer or reproductive toxicity, asbestos, asbestos-containing material,
electromagnetic waves, urea formaldehyde foam insulation and transformers or
other equipment that contains dielectric fluid containing PCBs, and (b) any
solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals, waste, phosphates, or chlorine.
“Immaterial Events” has the meaning ascribed to such term in Section 10.8.
“Improvements” means all buildings, structures, fixtures, parking areas and
improvements located on the Real Property.
“Independent Consideration” has the meaning ascribed to such term in Section
4.2.
“Initial Deposit” means an amount equal to $2,000,000.
“Intangible Personal Property” means, to the extent assignable or transferable
without the necessity of consent or approval (and if consent or approval is
required, to the extent such consent or approval has been obtained), all trade
names, trademarks, logos, and service marks (in each case, if any) utilized
solely by Seller or which Seller has a right to utilize in connection with the
operation of the Real Property and Improvements thereon (other than the names or
variations thereof of Hines Interests Limited Partnership (or Hines), Seller,
its Affiliates, the property manager and Tenants), provided however, that the
foregoing definition shall specifically exclude all Reserved Company Assets.


4

--------------------------------------------------------------------------------





“Leasing Costs” means, with respect to any particular Tenant Lease at the
Property, all leasing commissions, brokerage commissions, tenant improvement
allowances, rent abatements, free rent and similar inducements, capital costs
and expenses incurred for capital improvements to satisfy the initial
construction obligations under such Tenant Lease, legal and other professional
fees, payments made for the purposes of satisfying or buying out the obligations
of a Tenant under such Tenant Lease to the landlord of another lease, relocation
costs and all other expenditures, in each case, to the extent that the landlord
under such Tenant Lease is responsible for the payment of such cost or expense.
“Licensee Parties” has the meaning ascribed to such term in Section 5.1(a).
“Licenses and Permits” means, collectively, all of Seller’s right, title, and
interest, to the extent assignable without the necessity of consent or
assignable only with consent and such consent has been obtained, in and to all
licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements issued, approved or granted by the Authorities
prior to Closing in connection with the Real Property and the Improvements,
together with all renewals and modifications thereof.
“Major Tenants” has the meaning ascribed to such term in Section 7.2.
“Material Breach” has the meaning ascribed to such term in Section 10.9(a).
“Material Breach Credit” has the meaning ascribed to such term in
Section 10.9(a).
“Must-Cure Matters” has the meaning ascribed to such term in Section 6.2(c).
“New Exceptions” has the meaning ascribed to such term in Section 6.2(b).
“New Tenant Costs” has the meaning ascribed to such term in Section 10.4(e).
“OFAC” has the meaning ascribed to such term in Section 7.4.
“Official Records” means the official records of Cook County, Illinois.
“Operating Expense Recoveries” has the meaning ascribed to such term in Section
10.4(c).
“Other Party” has the meaning ascribed to such term in Section 4.6.
“Permitted Exceptions” has the meaning ascribed to such term in Section 6.3.
“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).
“Personal Property” means all of Seller’s right, title and interest in and to
the equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal


5

--------------------------------------------------------------------------------





property attached to, appurtenant to, located in and used exclusively in
connection with the ownership or operation of the Improvements owned by Seller,
but specifically excluding (i) any items of personal property owned or leased by
Seller’s property manager, and (ii) all other Reserved Company Assets.
“Property” has the meaning ascribed to such term in Section 2.1.
“Proration Items” has the meaning ascribed to such term in Section 10.4(a).
“PTR” has the meaning ascribed to such term in Section 6.2(a).
“Purchase Price” has the meaning ascribed to such term in Section 3.1.
“Purchaser” has the meaning ascribed to such term in the opening paragraph of
this Agreement.
“Purchaser Person” has the meaning ascribed to such term in Section 8.2(e).
“Purchaser’s Claimed Damage” has the meaning ascribed to such term in Section
10.9(c).
“Purchaser’s Title Approval Date” has the meaning ascribed to such term in
Section 6.2(a).
“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, and as
further amended.
“REAs” mean, collectively, the (i) Easement and Operating Agreement dated
January 14, 1986 and recorded January 21, 1986 as Document No. 86025944 in the
Official Records, as amended, (ii) Parking Agreement dated as of January 14,
1986 and recorded January 21, 1986 as Document No. 86025945 in the Official
Records, as amended, and (iii) Grant of Automobile Access Easement dated August
23, 1988 and recorded August 24, 1988 as Document No. 88384566 in the Official
Records, as amended.
“Real Property” means those certain parcels of or interests in the real property
located at 321 North Clark, Chicago, Illinois, as more particularly described on
Exhibit A attached hereto, together with all of Seller’s right, title and
interest, if any, in and to the appurtenances pertaining thereto, including but
not limited to Seller’s right, title and interest in and to the streets, alleys
and right-of-ways which abut such real property, and any easement rights, air
rights, subsurface rights, development rights and water rights appurtenant to
such real property.
“Refundable Portion of the Additional Deposit” means the portion of the
Additional Deposit that is not included in the Hard Portion of the Earnest Money
Deposit, plus all interest earned thereon.


6

--------------------------------------------------------------------------------





“Rentals” has the meaning ascribed to such term in Section 10.4(b), and some may
be “Delinquent” in accordance with the meaning ascribed to such term in Section
10.4(b).
“Reporting Person” has the meaning ascribed to such term in Section 4.10(a).
“Required Endorsements” has the meaning ascribed to such term in Section 6.2(a).
“Reserved Company Assets” shall mean the following assets of Seller as of the
Closing Date: all cash, cash equivalents (including certificates of deposit),
deposits held by third parties (e.g., utility companies), accounts receivable
and any right to a refund or other payment relating to a period prior to the
Closing, including any real estate tax refund (subject to the prorations and
obligations hereinafter set forth), bank accounts, claims or other rights
against any present or prior partner, member, employee, agent, manager, officer
or director of Seller or its direct or indirect partners, members, shareholders
or affiliates, any refund in connection with termination of Seller’s existing
insurance policies, all contracts between Seller and any law firm, accounting
firm, property manager, leasing agent, broker, environmental consultants and
other consultants and appraisers entered into prior to the Closing, any
proprietary or confidential materials (including any materials relating to the
background or financial condition of a present or prior direct or indirect
partner or member of Seller), the internal books and records of Seller relating,
for example, to contributions and distributions prior to the Closing, any
software, the names “”Hines” “Hines Interests Limited Partnership”, and any
derivations thereof, and any trademarks, trade names, brand marks, brand names,
trade dress or logos relating thereto, any development bonds, letters of credit
or other collateral held by or posted with any Authority or other third party
with respect to any improvement, subdivision or development obligations
concerning the Property or any other real property, and any other intangible
property that is not used exclusively in connection with the Property. Seller
will retain any liabilities related to the Reserved Company Assets including
paying amounts owed tenants or service providers out of any refunds.
“Seller” has the meaning ascribed to such term in the opening paragraph of this
Agreement.
“Seller Certificate” has the meaning ascribed to such term in Section 7.2(b).
“Seller Persons” has the meaning ascribed to such term in Section 8.1(m).
“Seller Released Parties” has the meaning ascribed to such term in
Section 5.6(a).
“Seller’s Claimed Damage” has the meaning ascribed to such term in
Section 10.9(c).
“Seller’s Response” has the meaning ascribed to such term in Section 6.2(a).
“Seller’s Title Response Deadline” has the meaning ascribed to such term in
Section 6.2(a).


7

--------------------------------------------------------------------------------





“Service Contracts” means all of Seller’s right, title and interest in service
agreements, maintenance contracts, equipment leasing agreements, bonds and other
contracts for the provision of labor, services, materials or supplies relating
to the Real Property, Improvements or Personal Property owned by Seller and
under which Seller is currently paying for services rendered in connection with
the Property, as listed and described on Exhibit B-1 attached hereto, together
with all commission agreements listed on Exhibit D attached hereto, and together
with all renewals, supplements, amendments and modifications thereof, and any
new such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1(e).
“Significant Portion” means damage by fire or other casualty (or loss of value
due to condemnation or eminent domain proceedings) to the Real Property and the
Improvements or a portion thereof requiring repair costs (or resulting in a loss
of value) in excess of an amount equal to five percent (5%) of the Purchase
Price as such repair costs or loss of value calculation is reasonably estimated
by Seller in accordance with the terms of Section 9.2.
“Tax Recoveries” has the meaning ascribed to such term in Section 10.4(c)(ii).
“Tenant Deposits” means all security deposits, paid or deposited by the Tenants
to Seller, as landlord, or any other person on Seller’s behalf pursuant to the
Tenant Leases, which have not been applied to obligations under Tenant Leases
(together with any interest which has accrued thereon, but only to the extent
such interest has accrued for the account of the respective Tenants). “Tenant
Deposits” shall also include all non-cash security deposits, such as letters of
credit.
“Tenant Leases” means the following pertaining to the Improvements: (i) any and
all written leases, rental agreements, occupancy agreements and license
agreements (and any and all written renewals, amendments, modifications and
supplements thereto) entered into on or prior to the Effective Date, to the
extent identified on Exhibit F hereto, (ii) any and all new written leases,
rental agreements, occupancy agreements and license agreements entered into
after the Effective Date, and (iii) any and all new written renewals,
amendments, modifications and supplements to any of the foregoing entered into
after the Effective Date, and, as to (ii) and (iii) only, to the extent approved
by Purchaser pursuant to Section 7.1(d) to the extent such approval is required
under Section 7.1(d). Tenant Leases will not include subleases, franchise
agreements or similar occupancy agreements entered into by Tenants which, by
their nature, are subject to Tenant Leases.
“Tenant Notice Letters” has the meaning ascribed to such term in Section 10.7.
“Tenants” means all persons or entities leasing, renting or occupying space
within the Improvements pursuant to the Tenant Leases, but expressly excludes
any subtenants, licensees, concessionaires, franchisees or other persons or
entities whose occupancy is derived through Tenants.
“Termination Notice” has the meaning ascribed to such term in Section 6.2(a).
“Termination Nullification Notice” has the meaning ascribed to such term in
Section 10.9(a).


8

--------------------------------------------------------------------------------





“Termination Nullification Period” has the meaning ascribed to such term in
Section 10.9(a).
“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 4.6, 4.7, 4.8, 5.2, 5.3, 5.4, 5.5, 5.6, 5.7,
7.4, 11.1, 12.1, 13,1, 13,2, 13.3, 14.1, 15.1, Article XIII, Article XIV,
Article XV, Article XVI and Article XVII.
“Title Company” means Chicago Title Insurance Company, at its offices located at
10 South LaSalle St. Suite 3100, Chicago, IL 60603, Attn: Abby Hall, Telephone
No.: 312-223-2758, Facsimile No.: 312-223-5801, Email: Abby.Hall@ctt.com.
“Title Notice” has the meaning ascribed to such term in Section 6.2(a).
“Title Notice Date” has the meaning ascribed to such term in Section 6.2(a).
“Title Policy” has the meaning ascribed to such term in Section 6.3.
“To Seller’s Knowledge” and similar terms means the present actual (as opposed
to constructive or imputed) knowledge solely of Agnes Olejniczak and Blake
Williams, without any independent investigation or inquiry whatsoever. Such
individuals are named in this Agreement solely for the purpose of establishing
the scope of Seller’s knowledge. Such individuals shall not be deemed to be
parties to this Agreement nor to have made any representations or warranties
hereunder, and no recourse shall be had to such individuals for any of Seller’s
representations and warranties hereunder (and Purchaser hereby waives any
liability of or recourse against such individuals, some of which are not
employees of Seller, but are employees of the third-party manager for the
Property).
“Updated Survey” has the meaning ascribed to such term in Section 6.1.
“Warranties” means all warranties for the benefit of the Property which are
still in effect.
Section 1.2
    References; Exhibits and Schedules. Except as otherwise specifically
indicated, all references in this Agreement to Articles or Sections refer to
Articles or Sections of this Agreement, and all references to Exhibits or
Schedules refer to Exhibits or Schedules attached hereto, all of which Exhibits
and Schedules are incorporated into, and made a part of, this Agreement by
reference. The words “herein,” “hereof,” “hereinafter” and words and phrases of
similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II
    
AGREEMENT OF PURCHASE AND SALE
Section 2.1
    Agreement. Seller hereby agrees to sell, convey and assign to Purchaser, and
Purchaser hereby agrees to purchase and accept from Seller, on the Closing Date
and subject


9

--------------------------------------------------------------------------------





to the terms and conditions of this Agreement, all of Seller’s right, title, and
interest in and to the Real Property, together with each of the following
attributable to the Real Property (but excluding the Reserved Company Assets):
(a) the Improvements; (b) the Personal Property; (c) the Tenant Leases in effect
on the Closing Date; (d) the Service Contracts in effect on the Closing Date,
(e) the Licenses and Permits; (f) the Intangible Personal Property and
(g) Warranties, in each of the cases of (e), (f), and (g) to the extent
assignable without the necessity of consent or approval and, if consent or
approval is required, to the extent any necessary consent or approval has been
obtained (collectively with the Real Property, the “Property”).
Section 2.2
    Indivisible Economic Package. Purchaser has no right to purchase, and Seller
has no obligation to sell, less than all of the Property, it being the express
agreement and understanding of Purchaser and Seller that, as a material
inducement to Seller and Purchaser to enter into this Agreement, Purchaser has
agreed to purchase, and Seller has agreed to sell, all of the Property, subject
to and in accordance with the terms and conditions hereof. With the exception of
immaterial assets, assets owned or leased by Seller’s property manager and the
Reserved Company Assets, the Property being transferred to Purchaser includes
all assets needed for the current operation of the Property.
ARTICLE III
    
CONSIDERATION
Section 3.1
    Purchase Price. The purchase price for the Property (the “Purchase Price”)
is $340,100,000 in lawful currency of the United States of America, payable as
provided in Section 3.3.
Section 3.2
    Assumption of Obligations.
(a)
    As additional consideration for the purchase and sale of the Property,
effective as of the Closing Date, Purchaser will be deemed to have, and by
virtue of closing the purchase of the Property, Purchaser shall have assumed and
agreed to perform or pay, as applicable, (i) all of the covenants and
obligations of Seller or Seller’s predecessor in title in the Tenant Leases,
Service Contracts, Licenses and Permits, Intangible Personal Property, and
Warranties assigned to Purchaser and which are to be performed on or subsequent
to the Closing Date, provided that (other than non-tort obligations relating to
the physical condition of the Property) Purchaser will not be assuming any
covenants or obligations which relate to payments owed prior to Closing or
resulting from Seller or its predecessor having breached, violated or not
performed their obligations relating to periods prior to the Closing and (ii)
the Leasing Costs, if any, for which Purchaser is responsible under Section
10.4(e).
(b)
    Effective as of Closing, and subject in all events to the provisions of this


10

--------------------------------------------------------------------------------





Section 3.2 and Article XVI, Seller will be deemed to have retained
responsibility for (i) third party tort claims that arose or accrued prior to
the Closing Date and (ii) Seller’s failure to pay or perform any obligations to
be performed by it under the Service Contracts and Tenant Leases prior to the
Closing Date. Notwithstanding the foregoing, Seller’s obligations under this
Section 3.2(b)(ii) shall not apply to any claims which (A) are based on any
matter which is identified on the Effective Date in this Agreement (including
the Exhibits hereto) as an exception or qualification to any representation or
warranty of Seller set forth in this Agreement; (B) are based on a liability for
which a proration credit was given as a Closing adjustment pursuant to Section
10.4, and/or (C) are based on any claims expressly assumed or expressly waived
pursuant to this Agreement, including any claims pertaining to the physical or
environmental condition of the Property. This Section 3.2(b) shall survive
Closing subject to the limitations provided in Article XVI. Nothing in this
paragraph, Article XVI or otherwise in this Agreement will result in Purchaser
assuming at any time any obligations or liabilities which Seller has retained.


Section 3.3
    Method of Payment of Purchase Price. No later than the Deposit Time,
Purchaser will deposit in escrow with the Title Company the Purchase Price
(subject to adjustments described in Section 10.4 and any credit for the Earnest
Money Deposit being applied to the Purchase Price), together with all other
costs and amounts to be paid by Purchaser at Closing pursuant to the terms of
this Agreement, by Federal Reserve wire transfer of immediately available funds
to an account to be designated by the Title Company. The parties will enter into
deed and money escrow instructions and close by means of a New York style
closing as further provided in Section 4.5. The Purchase Price (subject to
adjustments described in Section 10.4 and any credit for the Earnest Money
Deposit being applied to the Purchase Price), less any costs or other amounts to
be paid by Seller at Closing pursuant to the terms of this Agreement, and (ii)
pay to all appropriate payees the other costs and amounts to be paid by
Purchaser at Closing pursuant to the terms of this Agreement, and (b) Seller
will direct the Title Company to pay to the appropriate payees out of the
proceeds of Closing payable to Seller, all costs and amounts to be paid by
Seller at Closing pursuant to the terms of this Agreement.
ARTICLE IV
    
EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
Section 4.1
    Earnest Money Deposit. Within two (2) Business Day after the Effective Date,
Purchaser shall deposit with the Title Company, in immediately available federal
funds, the Initial Deposit, which will be held in escrow by the Title Company
pursuant to the terms of this Agreement. If Purchaser fails to deposit the
Initial Deposit within the time period described above, this Agreement shall
automatically terminate. In the event this Agreement has not terminated pursuant
to Section 5.4 prior to the expiration of the Financing Approval Period or as a
result of any other rights hereunder, then Purchaser shall, before the
expiration of the Financing Approval Period, deposit the Additional Deposit with
the Title Company in immediately available federal funds. If this Agreement has
not terminated pursuant to Section 5.4 prior to the expiration of the


11

--------------------------------------------------------------------------------





Financing Approval Period, and if Purchaser fails to timely deposit the
Additional Deposit, Purchaser shall be in default hereunder, this Agreement
shall automatically terminate, and the Initial Deposit shall be paid to Seller
unless Purchaser is entitled to a return of its Earnest Money under this
Agreement. If Closing occurs, the Earnest Money Deposit shall be applied to the
payment of the Purchase Price at Closing.
Section 4.2
    Independent Consideration. Upon the execution hereof, Purchaser shall pay to
Seller One Hundred Dollars ($100) as independent consideration (the “Independent
Consideration”) for Purchaser’s right to purchase the Property and Seller’s
execution, delivery, and performance of this Agreement. Notwithstanding anything
to the contrary contained herein (including any reference to the return of any
portion of the Earnest Money Deposit to Purchaser), Seller shall, in all events,
retain the Independent Consideration, but the Independent Consideration shall be
applied as a credit against the Purchase Price at the Closing. Purchaser and
Seller hereby acknowledge and agree that the Independent Consideration
constitutes adequate and sufficient consideration for Purchaser’s right to
purchase the Property and Seller’s execution, delivery, and performance of this
Agreement, and that the loss of Purchaser’s ability to use the funds
constituting the Earnest Money Deposit as provided in this Agreement constitutes
further consideration therefor.
Section 4.3
    Escrow Instructions. Article IV of this Agreement as well as entering into a
customary deed and money escrow instructions for the Closing constitutes the
escrow instructions of Seller and Purchaser to the Title Company with regard to
the Earnest Money Deposit and the Closing (the “Escrow Instructions”). By its
execution of the joinder attached hereto, the Title Company agrees to be bound
by the provisions of this Article IV. If any requirements relating to the duties
or obligations of the Title Company hereunder are not acceptable to the Title
Company, or if the Title Company requires additional instructions, the parties
agree to make such deletions, substitutions and additions to the Escrow
Instructions as Purchaser and Seller hereafter mutually approve in writing and
which do not substantially alter this Agreement or its intent. In the event of
any conflict between this Agreement and such additional escrow instructions,
this Agreement will control.
Section 4.4
    Documents Deposited into Escrow. On or before the Deposit Time, (a)
Purchaser will cause the difference between the Purchase Price and the Earnest
Money Deposit and interest thereon (subject to the prorations provided for in
Section 10.4 and with the addition of all Closing costs to be paid by Purchaser)
to be transferred to the Title Company’s escrow account, in accordance with the
timing and other requirements of Section 3.3, (b) Purchaser will deliver in
escrow to the Title Company the documents described and provided for in Section
10.2, and (c) Seller will deliver in escrow to the Title Company the documents
described and provided for in Section 10.3.
Section 4.5
    Close of Escrow. Provided that the Title Company has not received from
Seller or Purchaser any written termination notice as described and provided for
in Section 4.6,


12

--------------------------------------------------------------------------------





when Purchaser and Seller have delivered the documents required by Section 4.4
and Seller and Purchaser and Purchaser’s lender have authorized the release of
their deliveries, the Title Company will when it is irrevocably prepared to do
all of the following pursuant to the deed and money escrow instructions:
(a)
    If applicable and when required, file with the Internal Revenue Service
(with copies to Purchaser and Seller) the reporting statement required under
Section 6045(e) of the Internal Revenue Code and Section 4.10;
(b)
    Insert the applicable Closing Date as the date of any document delivered to
the Title Company undated, and assemble counterparts into single instruments;
(c)
    Disburse the funds deposited with it pursuant to the agreed closing
statement including to Seller, by wire transfer to Seller of immediately
available federal funds, in accordance with wiring instructions to be obtained
by the Title Company from Seller, all sums to be received by Seller from
Purchaser at the Closing, consisting of the Purchase Price as adjusted in
accordance with the provisions of this Agreement;
(d)
    Deliver the Deed to Purchaser by recording it in the Official Records and
agreeing to obtain conformed copies of the recorded Deed for delivery to
Purchaser and to Seller following recording;
(e)
    Issue to Purchaser the Title Policy required by Section 6.3 of this
Agreement;
(f)
    Deliver to Seller, in addition to Seller’s Closing proceeds, all documents
deposited with the Title Company for delivery to Seller at the Closing; and
(g)
    Deliver to Purchaser (i) all documents deposited with the Title Company for
delivery to Purchaser at the Closing and (ii) any funds deposited by Purchaser
in excess of the amount required to be paid by Purchaser pursuant to this
Agreement.
Section 4.6
    Termination Notices.
(a)
    If at any time prior to the expiration of the Financing Approval Period,
Purchaser timely delivers its Disapproval Notice under Section 5.4, then the
Title Company shall immediately deliver the Initial Deposit to Seller and
neither Seller nor Purchaser shall thereafter


13

--------------------------------------------------------------------------------





have any obligations or liabilities under this Agreement, except for those
obligations which expressly survive the expiration or termination hereof.
(b)
    If, at any time after the expiration of the Financing Approval Period, the
Title Company receives a certificate of either Seller or of Purchaser (the
“Certifying Party”) stating that: (a) the Certifying Party is entitled to
receive any portion of the Earnest Money Deposit pursuant to the terms of this
Agreement, and (b) a copy of the certificate was delivered as provided herein to
the other party (the “Other Party”) prior to or contemporaneously with the
giving of such certificate to the Title Company, then, the Title Company shall
notify the Other Party in writing of the Title Company’s receipt of such
certificate. Unless the Title Company has then previously received, or receives
within three (3) Business Days after such written notification to the Other
Party of the Title Company’s receipt of the Certifying Party’s certificate,
contrary instructions from the Other Party, the Title Company, within one (1)
Business Day after the expiration of the foregoing three (3) Business Day
period, will deliver such portion of the Earnest Money Deposit to the Certifying
Party, and thereupon the Title Company will be discharged and released from any
and all liability hereunder. If the Title Company receives contrary instructions
from the Other Party within three (3) Business Days following such written
notification to the Other Party of the Title Company’s receipt of said
certificate, the Title Company will not so deliver any portion of the Earnest
Money Deposit, but will continue to hold the same pursuant hereto, subject to
Section 4.7.
Section 4.7
    Joint Indemnification of Title Company; Conflicting Demands on Title
Company. If this Agreement or any matter relating hereto (other than the PTR or
the Title Policy) becomes the subject of any litigation or controversy,
Purchaser and Seller, jointly and severally, will hold the Title Company free
and harmless from any loss or expense, including reasonable attorneys’ fees,
that may be suffered by it by reason thereof other than as a result of the Title
Company’s default under the Escrow Instructions or gross negligence or willful
misconduct. In the event conflicting demands are made or notices served upon the
Title Company with respect to this Agreement, or if there is uncertainty as to
the meaning or applicability of the terms of this Agreement or the Escrow
Instructions, Purchaser and Seller expressly agree that the Title Company will
be entitled to file a suit in interpleader and to obtain an order from the court
requiring Purchaser and Seller to interplead and litigate their several claims
and rights among themselves. Upon the filing of the action in interpleader and
the deposit of the Earnest Money Deposit into the registry of the court, the
Title Company will be fully released and discharged from any further obligations
imposed upon it by this Agreement after such deposit.
Section 4.8
    Maintenance of Confidentiality by Title Company. Except as may otherwise be
required by law or by this Agreement, the Title Company will maintain in strict
confidence and not disclose to anyone the existence of this Agreement, the
identity of the parties hereto, the amount of the Purchase Price, the provisions
of this Agreement or any other information concerning the transactions
contemplated hereby, without the prior written consent of Purchaser and Seller
in each instance.


14

--------------------------------------------------------------------------------





Section 4.9
    Investment of Earnest Money Deposit. Title Company will invest and reinvest
the Earnest Money Deposit, at the instruction and sole election of Purchaser,
only in (a) bonds, notes, Treasury bills or other securities constituting direct
obligations of, or guaranteed by the full faith and credit of, the United States
of America, and in no event maturing beyond the Closing Date, or (b) an
interest-bearing account at a commercial bank mutually acceptable to Seller,
Purchaser and Title Company. The investment of the Earnest Money Deposit will be
at the sole risk of Purchaser and no loss on any investment will relieve
Purchaser of its obligations to pay to Seller as liquidated damages the original
amount of the Earnest Money Deposit as provided in Article XIII, or of its
obligation to pay the Purchase Price. All interest earned on the Earnest Money
Deposit will be the property of Purchaser and will be reported to the Internal
Revenue Service as income until such time as Seller is entitled to the Earnest
Money Deposit pursuant to this Agreement. Purchaser will provide the Title
Company with a taxpayer identification number and will pay all income taxes due
by reason of interest accrued on the Earnest Money Deposit.
Section 4.10
    Designation of Reporting Person. In order to assure compliance with the
requirements of Section 6045 of the Internal Revenue Code of 1986, as amended
(for purposes of this Section 4.10, the “Code”), and any related reporting
requirements of the Code, the parties hereto agree as follows:
(a)
    The Title Company (for purposes of this Section 4.10, the “Reporting
Person”), by its execution hereof, hereby assumes all responsibilities for
information reporting required under Section 6045(e) of the Code.
(b)
    Seller and Purchaser each hereby agree:
(i)
    to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and
(ii)
    to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.
(c)
    Each party hereto agrees to retain this Agreement for not less than four (4)


15

--------------------------------------------------------------------------------





years from the end of the calendar year in which Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.
(d)
    The addresses for Seller and Purchaser are as set forth in Section 14.1
hereof, and the real estate subject to the transfer provided for in this
Agreement is described in Exhibit A.
ARTICLE V
    
INSPECTION OF PROPERTY
Section 5.1
    Entry and Inspection.
(a)
    At all times prior to the Closing Date, subject to the provisions of this
Section 5.1 and subject to the obligations set forth in Section 5.3 below,
Seller will permit Purchaser and its lender and their authorized agents and
representatives (collectively, the “Licensee Parties”) the right to enter upon
the Real Property and Improvements at all reasonable times, during normal
business hours, to perform inspections of the Property and communicate with
Tenants and service providers; provided, however, Purchaser shall not have the
right to communicate with Tenants unless interviews and communications are
coordinated through Seller and Seller shall have the right to participate in any
such communications. Purchaser will provide to Seller written notice of the
intention of Purchaser or the other Licensee Parties to enter the Real Property
or Improvements at least twenty-four (24) hours prior to such intended entry and
specify the intended purpose therefor and the inspections and examinations
contemplated to be made. At Seller’s option, Seller may be present for any such
entry, inspection and communication with any Tenants and service providers.
Purchaser shall have the right to conduct a Phase I Environmental Assessment to
the extent the same is to be completed by a reputable, bonded and insured
consultant licensed in the State of Illinois carrying the insurance required
under Section 5.3 below; provided, however, that no physical or invasive testing
or sampling shall be conducted during any such entry by Purchaser or any
Licensee Party upon the Real Property without Seller’s specific prior written
consent, which consent may be withheld, delayed or conditioned in Seller’s sole
and absolute discretion; and provided, further, that prior to giving any such
approval, Seller shall be provided with a written sampling plan in reasonable
detail in order to allow Seller a reasonable opportunity to evaluate such
proposal. If Purchaser or the other Licensee Parties undertake any borings or
other disturbances of the soil, the soil shall be recompacted to its condition
as existed immediately before any such borings or other disturbances were
undertaken.
(b)
    Subject to the obligations set forth in Section 5.3 below, the Licensee
Parties shall have the right to communicate directly with the Authorities for
any good faith reasonable purpose in connection with this transaction
contemplated by this Agreement (so long such communications can be conducted
without disclosing that a sale of the Property is contemplated); provided,
however, Purchaser, except with respect to routine requests for information,
shall provide


16

--------------------------------------------------------------------------------





Seller at least forty-eight (48) hours prior written notice of Purchaser’s
intention to communicate with any Authorities and Seller shall have the right to
participate in any such communications.
Section 5.2
    Document Review.
(a)
    Seller has made available and will continue to make available, either via
electronic virtual data room, by delivery of materials to Purchaser’s
representatives, by access to the Title Company’s data room, or by being made
available at the office of the Property’s property manager, the following, to
the extent in Seller’s possession or control, to Purchaser and its authorized
agents or representatives and prospective lenders for review, inspection,
examination, analysis and verification: (i) all existing environmental reports
and studies of the Property issued on behalf of Seller; (ii) assessments
(special or otherwise), ad valorem and personal property tax bills, covering the
three (3) years preceding the Effective Date; (iii) Seller’s most currently
available rent roll; (iv) operating statements and rent rolls the stub period of
the current calendar year plus the prior two calendar years; (v) copies of
Tenant Leases, Service Contracts, and Licenses and Permits; (vi) a current
inventory of the Personal Property; and (vii) engineering, mechanical and other
drawings, blueprints and specifications and similar documentation relating to
the Property (collectively, the “Documents”). Purchaser acknowledges that it has
received copies of all the Tenant Leases listed on Exhibit F-1, and the Service
Contracts listed on Exhibit B-1, including the commission agreements listed on
Exhibit D. “Documents” shall not include (and Seller shall have no obligation to
provide written materials requested by Purchaser that constitute) (1) any
document or correspondence which would be subject to the attorney-client
privilege or covered by the attorney work product doctrine; (2) any document or
item which Seller is contractually or otherwise bound to keep confidential; (3)
any documents pertaining to the marketing of the Property for sale to
prospective purchasers; (4) any internal memoranda, reports or assessments of
Seller or Seller’s Affiliates to the extent relating to Seller’s valuation of
the Property; (5) any appraisals of the Property, whether prepared internally by
Seller or Seller’s Affiliates or externally; (6) any documents or items which
Seller considers proprietary (such as Seller’s or its property managers’
operation manuals, software programs or other electronic media or services that
are subject to licenses or other agreements that are personal to Seller or
Seller’s property manager); (7) organizational, financial and other documents
relating to Seller or its Affiliates (other than evidence of due authorization
and organization as may be required under this Agreement); or (8) any materials
projecting or relating to the future performance of the Property. Except for the
representations expressly made in Section 8.1 hereof, Seller makes no other
representation or warranty as to the accuracy or completeness of any of the
Documents.
(b)
    Purchaser acknowledges that any and all of the Documents may be proprietary
and confidential in nature and shall be made available to Purchaser solely to
assist Purchaser in determining the feasibility of purchasing the Property.
Purchaser agrees not to disclose the contents of the Documents, or any of the
provisions, terms or conditions contained therein, to any party outside of
Purchaser’s organization other than its attorneys, partners, accountants,
consultants, advisors, lenders or investors (collectively, for purposes of this
Section 5.2(b), the


17

--------------------------------------------------------------------------------





“Permitted Outside Parties”). Purchaser further agrees that within its
organization, or as to Permitted Outside Parties, the Documents will be
disclosed and exhibited only to those persons within Purchaser’s organization or
to those Permitted Outside Parties who need to know such information in order to
advise Purchaser in connection with the feasibility of Purchaser’s acquisition
of the Property. Purchaser further acknowledges that the Documents and other
information relating to the leasing arrangements between Seller and the Tenants
or prospective tenants are proprietary and confidential in nature. Purchaser
agrees not to divulge the contents of such Documents and other information
except in strict accordance with the confidentiality standards set forth in
Article XII and this Section 5.2. In permitting Purchaser and the Permitted
Outside Parties to review the Documents or information to assist Purchaser,
Seller has not waived any privilege or claim of confidentiality with respect
thereto, and no third party benefits or relationships of any kind, either
express or implied, have been offered, intended or created by Seller and any
such claims are expressly rejected by Seller and waived by Purchaser and the
Permitted Outside Parties, for whom, by its execution of this Agreement,
Purchaser is acting as an agent with regard to such waiver. Purchaser shall be
responsible for any breaches of confidentiality under this Agreement by any of
the Permitted Outside Parties.
(c)
    Purchaser shall promptly destroy all copies Purchaser has made (and computer
files of same) of any Documents containing confidential information before or
after the execution of this Agreement, not later than ten (10) Business Days
following the time this Agreement is terminated for any reason, and provide
Seller with a certified notice of the completion of such destruction.
(d)
    Purchaser acknowledges that some of the Documents may have been prepared by
third parties and may have been prepared prior to Seller’s ownership of the
Property. Purchaser hereby acknowledges that, except as expressly provided in
Section 8.1, Seller has not made and does not make any representation or
warranty regarding the truth, accuracy or completeness of the Documents or the
sources thereof (whether prepared by Seller, Seller’s Affiliates or any other
person or entity). Seller has not undertaken any independent investigation as to
the truth, accuracy or completeness of the Documents and is providing the
Documents solely as an accommodation to Purchaser.
(e)
    Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement will terminate Purchaser’s obligations pursuant to
this Section 5.2.
Section 5.3
    Entry and Inspection Obligations.
(a)
    Purchaser agrees that in entering upon and inspecting or examining the
Property and communicating with any Tenants, Purchaser and the other Licensee
Parties will not: disturb the Tenants or interfere with their use of the
Property pursuant to their respective Tenant Leases; interfere with the
operation and maintenance of the Property; damage any part of the Property


18

--------------------------------------------------------------------------------





or any personal property owned or held by any Tenant or any other person or
entity; injure or otherwise cause bodily harm to Seller or any Tenant, or to any
of their respective agents, guests, invitees, contractors and employees, or to
any other person or entity; permit any liens to attach to the Property by reason
of the exercise of Purchaser’s rights under this Article V; communicate with the
Tenants or service providers except in accordance with this Article V; or reveal
or disclose any information obtained concerning the Property and the Documents
to anyone outside Purchaser’s organization and the Permitted Outside Parties,
and only in accordance with the confidentiality standards set forth in Section
5.2(b). Purchaser will: (i) maintain and cause those entering the Property to
maintain commercial general liability (occurrence) insurance in an amount not
less than Two Million and No/100 Dollars ($2,000,000.00) and on terms (including
coverage for an “insured contract” with respect to the indemnity in Section
5.3(b)) satisfactory to Seller covering any accident arising in connection with
the presence or activities of Purchaser or the other Licensee Parties on the
Property, and deliver to Seller a certificate of insurance verifying such
coverage and Seller and its property manager (Hines Interests Limited
Partnership) being named as an additional insured on such coverage prior to
entry upon the Property; (ii) promptly pay when due the costs of all
inspections, entries, samplings and tests conducted by Purchaser and/or any
Licensee Parties and examinations done with regard to the Property; and (iii)
promptly restore the Property to its condition as existed immediately prior to
any such inspection, investigations, examinations, entries, samplings and tests,
but in no event later than ten (10) days after the damage occurs. Nothing
contained in this Section 5.3 shall be deemed or construed as Seller’s consent
to any further physical testing or sampling with respect to the Property after
the Financing Approval Period.
(b)
    Purchaser hereby indemnifies, defends and holds Seller and its members,
partners, agents, officers, directors, employees, successors, assigns and
Affiliates harmless from and against any and all liens, claims, causes of
action, damages, liabilities, demands, suits, and obligations, together with all
losses, penalties, actual out-of-pocket costs and expenses relating to any of
the foregoing (including but not limited to court costs and reasonable
attorneys’ fees) arising out of any inspections, investigations, examinations,
entries, samplings or tests conducted by Purchaser or any Licensee Party,
whether prior to or after the date hereof, with respect to the Property or any
violation of the provisions of this Section 5.3; provided that the foregoing
indemnity shall not apply to any claims, damages or other costs arising by
virtue of the mere discovery of any pre-existing condition at the Property in
connection with any inspections, investigations, examinations, entries,
samplings or tests conducted by Purchaser or any Licensee Party, but only to the
extent such parties do not exacerbate such pre-existing condition.
(c)
    Notwithstanding any provision of this Agreement to the contrary, neither the
Closing nor a termination of this Agreement will terminate Purchaser’s
obligations pursuant to this Section 5.3, which shall survive Closing or
termination.
(d)
    Notwithstanding anything in this Agreement to the contrary, the Inspection
Agreement shall not be merged into this Agreement at Closing or otherwise.


19

--------------------------------------------------------------------------------





Section 5.4
    Financing Approval Period. From the Effective Date until 5:00 p.m. (Central
time) on the Contingency Date (the “Financing Approval Period”), Purchaser shall
use good faith and commercially reasonable efforts to obtain third-party
financing for the purchase of the Property on terms satisfactory to Purchaser,
in Purchaser’s sole discretion. If Purchaser has not obtained satisfactory terms
for such financing, in Purchaser’s sole and absolute discretion, prior to the
expiration of the Financing Approval Period, then Purchaser may, prior to 5:00
p.m. (Central time) on the Contingency Date, notify Seller in writing (a
“Disapproval Notice”) that Purchaser is terminating this Agreement. If Purchaser
timely elects to terminate this Agreement pursuant to this Section 5.4, the
Title Company shall pay the Initial Deposit, together with all interest thereon,
to Seller. If Purchaser fails to timely deliver a Disapproval Notice pursuant to
the foregoing, this Agreement shall continue in full force and effect and
Purchaser shall have waived any right to terminate this Agreement pursuant to
this Section 5.4, and Purchaser shall make the Additional Deposit in accordance
with Section 4.1. If this Agreement is so terminated, then except for the
Termination Surviving Obligations, which expressly survive termination of this
Agreement, the parties shall have no further rights or obligations to one
another under this Agreement.
Section 5.5
    Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN
NEGOTIATED BETWEEN SELLER AND PURCHASER, THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS CONDUCTED (OR WILL CONDUCT
PRIOR TO THE EXPIRATION OF THE FINANCING APPROVAL PERIOD) ITS OWN INDEPENDENT
EXAMINATION OF THE PROPERTY. OTHER THAN ANY SPECIFIC MATTERS REPRESENTED IN THIS
AGREEMENT OR ANY CLOSING DOCUMENTS, BY WHICH ALL OF THE FOLLOWING PROVISIONS OF
THIS SECTION 5.5 ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY
UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR
ANY OF SELLER’S AFFILIATES, AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY
ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE. SELLER
SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES NOR
ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER
TO PURCHASER AND, EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY CLOSING
DOCUMENTS, NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER
EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY PURCHASER WITH RESPECT
TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR
MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED
TO (A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR
EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF
PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E)
ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN, OR
UNKNOWN, OR LATENT, WITH RESPECT TO ANY REAL PROPERTY, IMPROVEMENTS


20

--------------------------------------------------------------------------------





OR THE PERSONAL PROPERTY, (F) THE FINANCIAL CONDITION OR PROSPECTS OF THE
PROPERTY OR THE TENANTS AND (G) THE COMPLIANCE OR LACK THEREOF OF ANY REAL
PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS (INCLUDING, WITHOUT
LIMITATION, ALL LAWS AND REGULATIONS PERTAINING TO ENVIRONMENTAL MATTERS), IT
BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT AS EXPRESSLY
SET FORTH TO THE CONTRARY IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, THE
PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER IN THE CONDITION AND
STATE OF REPAIR EXISTING ON THE EFFECTIVE DATE, “AS IS” AND “WHERE IS”, WITH ALL
FAULTS. Purchaser represents that it is a knowledgeable, experienced and
sophisticated purchaser of real estate, and that it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Property.
Purchaser is hereby deemed to have conducted such inspections, investigations
and other independent examinations of the Property and related matters as
Purchaser deems necessary, including but not limited to the physical and
environmental conditions thereof, and will rely upon same and not upon any
statements of Seller (excluding the limited specific matters represented by
Seller herein as limited by Section 16.1) or of any Affiliate, officer,
director, employee, agent or attorney of Seller. Purchaser acknowledges that all
information obtained by Purchaser was obtained from a variety of sources and,
except as set forth in this Agreement, Seller will not be deemed to have
represented or warranted the completeness, truth or accuracy of any of the
Documents or other such information heretofore or hereafter furnished to
Purchaser. Upon Closing, Purchaser will assume the risk that adverse matters,
including, but not limited to, adverse physical and environmental conditions,
may not have been revealed by Purchaser’s inspections and investigations.
Purchaser further hereby assumes the risk of changes in applicable Environmental
Laws relating to past, present and future environmental health conditions on, or
resulting from the ownership or operation of, the Property. Purchaser
acknowledges and agrees that upon Closing, Seller will sell and convey to
Purchaser, and Purchaser will accept the Property, “AS IS, WHERE IS,” with all
faults. Purchaser further acknowledges and agrees that there are no oral
agreements, warranties or representations, collateral to or affecting the
Property, by Seller, an Affiliate of Seller, any agent of Seller or any third
party. Seller is not liable or bound in any manner by any oral or written
statements, representations or information pertaining to the Property furnished
by any real estate broker, agent, employee, servant or other person, unless the
same are specifically set forth or referred to herein. Purchaser acknowledges
that the Purchase Price reflects the “AS IS, WHERE IS” nature of this sale and
any faults, liabilities, defects or other adverse matters that may be associated
with the Property. Purchaser has fully reviewed the disclaimers and waivers set
forth in this Agreement, and understands the significance and effect thereof.
Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement, and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimer and other agreements set forth in this Agreement. The terms and
conditions of this Section 5.5 will expressly survive the Closing and will not
merge with the provisions of any Closing Documents.


21

--------------------------------------------------------------------------------





Section 5.6
    Purchaser’s Release of Seller.
(a)
    Seller Released From Liability. Purchaser, on behalf of itself and its
partners, officers, directors, agents, controlling persons and Affiliates,
hereby releases Seller and Seller’s Affiliates and their respective partners,
members, owners, officers, directors, agents, representatives and controlling
persons (collectively, the “Seller Released Parties”) from any and all
liability, responsibility, penalties, fines, suits, demands, actions, losses,
damages, expenses, causes of action, proceedings, judgments, executions, costs
of any kind or nature whatsoever and claims (collectively, “Claims”) arising out
of or related to any matter or any nature relating to the Property or its
condition (including, without limitation, the presence in the soil, soil gas,
air, structures and surface and subsurface waters, of any Hazardous Substances
or any chemical, material or substance that may in the future be determined to
be toxic, hazardous, undesirable or subject to regulation and/or that may need
to be specially treated, handled and/or removed from the Property under current
or future federal, state and local laws, regulations or guidelines, any latent
or patent construction defects, errors or omissions, compliance with law
matters, any statutory or common law right Purchaser may have for property
damage Claims, bodily injury Claims, contribution or cost recovery Claims or any
other Claims under Environmental Laws and/or to receive disclosures from Seller,
including, without limitation, any disclosures as to the Property’s location
within areas designated as subject to flooding, fire, seismic or earthquake
risks by any federal, state or local entity, the need to obtain flood insurance,
the certification of water heater bracing and/or the advisability of obtaining
title insurance, or any other condition or circumstance affecting the Property,
its financial viability, use of operation, or any portion thereof), valuation,
salability or utility of the Property, or its suitability for any purpose,
excluding Claims resulting from a breach of the limited specific matters
represented by Seller herein (as limited by Section 16.1). Without limiting the
foregoing, Purchaser specifically releases Seller and the Seller Released
Parties from any claims Purchaser may have against Seller and/or the other
Seller Released Parties now or in the future arising from the environmental
condition of the Property or the presence of Hazardous Substances or
contamination on or emanating from the Property, including any rights of
contribution or indemnity. The foregoing waivers and releases by Purchaser shall
survive either (i) the Closing and shall not be deemed merged into the
provisions of any Closing Documents, or (ii) any termination of this Agreement.
(b)
    Purchaser’s Waiver of Objections. Purchaser acknowledges that it has
inspected the Property, observed its physical characteristics and existing
conditions and had the opportunity to conduct such investigations and studies on
and off said Property and adjacent areas as it deems or deemed necessary, and
Purchaser hereby waives any and all objections to or complaints (including but
not limited to actions based on federal, state or common law and any private
right of action under CERCLA, RCRA or any other state and federal law to which
the Property are or may be subject, including any rights of contribution or
indemnity) against Seller, its Affiliates, or their respective officers,
directors, partners, members, owners, employees or agents regarding physical
characteristics and existing conditions, including without limitation structural
and geologic conditions, subsurface soil and water conditions and solid and
hazardous waste and Hazardous Substances on, under, adjacent to or otherwise
affecting the Property or related to prior uses of the


22

--------------------------------------------------------------------------------





Property, excluding objections or complaints resulting from a breach of the
limited specific matters represented by Seller herein (as limited by Section
16.1).
(c)
    Purchaser Assumes Risks of Change in Laws. Purchaser further hereby assumes
the risk of changes in applicable laws and regulations relating to past, present
and future environmental, safety or health conditions on, or resulting from the
ownership or operation of, the Property, and the risk that adverse physical
characteristics and conditions, including without limitation the presence of
Hazardous Substances or other substances, may not be revealed by its
investigation.
(d)
    Flood Hazard Zone. Purchaser acknowledges that if the Real Property is
located in an area which the Secretary of the Department of Housing and Urban
Development has found to have special flood hazards, then pursuant to the
National Flood Insurance Program, Purchaser will be required to purchase flood
insurance in order to obtain a loan secured by the Real Property from a
federally regulated financial institution or a loan insured or guaranteed by an
agency of the United States government. Seller shall have no responsibility to
determine whether the Real Property is located in an area which is subject to
the National Flood Insurance Program.
(e)
    Survival. The provisions of this Section 5.6 shall survive either (i) the
Closing and shall not be deemed merged into the provisions of any Closing
Documents, or (ii) any termination of this Agreement.
ARTICLE VI
    
TITLE AND SURVEY MATTERS
Section 6.1
    Survey. Prior to May 31, 2016, Seller shall, at its own cost, deliver to
Purchaser an ALTA/NSPS survey of the Property prepared by a surveyor licensed in
the State of Illinois (the “Updated Survey”), certified to Purchaser and the
Title Company. Purchaser shall cause the surveyor to revise the Updated Survey
to include Table A items, as necessary, and to be certified to Purchaser’s
mortgage lender. Seller shall cooperate with Purchaser to obtain such
modifications, but shall have no obligation to pay any cost of any such
modification, update, or recertification of the Updated Survey, all of which
shall be at Purchaser’s sole cost and expense.
Section 6.2
    Title and Survey Review.
(e)
    Prior to the execution and delivery hereof, Purchaser has caused the Title
Company to furnish or otherwise make available to Purchaser a preliminary title
commitment for the Real Property and the Improvements dated with an effective
date of April 8, 2016 (the “PTR”), and copies of all underlying title documents
described in the PTR. Purchaser shall have until the


23

--------------------------------------------------------------------------------





date that is five (5) Business Days after Seller’s delivery of the Updated
Survey (the “Title Notice Date”) to provide written notice (the “Title Notice”)
to Seller and the Title Company of any matters shown on the PTR and/or the
Updated Survey which are not satisfactory to Purchaser, and a schedule of
required coverages and endorsements to the title policy to be issued to
Purchaser and its mortgage lender, which coverage and endorsements shall include
but not be limited to affirmative insurance for all easement parcels, extended
coverage over the general exceptions, Zoning 3.1 with parking, access, utility
facility, survey, contiguity, direct access, tax parcel, restrictions, and
street assessment (“Required Endorsements”). The Updated Survey will be deemed
received on May 26, 2016. If Seller has not received such Title Notice from
Purchaser by the Title Notice Date, Purchaser shall be deemed to have
unconditionally approved of the condition of title to the Property and the
Updated Survey, subject to Seller’s obligations set forth in Section 6.2(c).
Except with respect to the Must-Cure Matters, Seller shall have no obligation
whatsoever to expend or agree to expend any funds, to undertake or agree to
undertake any obligations, or otherwise to cure or agree to cure any title
objections. To the extent Purchaser timely delivers a Title Notice, then Seller
shall deliver, no later than one (1) Business Day after the Title Notice Date
(the “Seller’s Title Response Deadline”), written notice to Purchaser and the
Title Company identifying which disapproved items, if any, Seller shall
undertake to cure (by either having the same removed or by obtaining affirmative
insurance over the same as part of the final Title Policy) (“Seller’s
Response”). The Title Company shall deliver a proforma policy attaching the form
of each of the Required Endorsements as promptly as possible after receipt of
the Title Notice. If Seller delivers a Seller’s Response undertaking to remove
an unpermitted exception, it shall be deemed to be a covenant of Seller to
remove such exception and such exception shall be deemed to be a Must-Cure
Matter. If Seller does not deliver Seller’s Response prior to Seller’s Title
Response Deadline, except for the Must-Cure Matters, Seller shall be deemed to
have elected to not remove or otherwise cure any exceptions disapproved by
Purchaser. If Seller elects, or is deemed to have elected, not to remove or
otherwise cure an exception disapproved in Purchaser’s Title Notice (other than
the Must-Cure Matters), Purchaser shall have until one (1) Business Day after
the Seller’s Title Response Deadline (“Purchaser’s Title Approval Date”) to: (i)
deliver a written notice (“Termination Notice”) to Seller and the Title Company
terminating this Agreement as set forth in Section 5.4 above, in which event the
Earnest Money Deposit shall be paid to Purchaser, or (ii) waive any such
objection to the PTR and the Updated Survey (whereupon such objections shall be
deemed Permitted Exceptions for all purposes hereof). If Seller and the Title
Company have not received written notice from Purchaser by Purchaser’s Title
Approval Date, such failure shall be deemed Purchaser’s waiver of all such
objections to the PTR and the Updated Survey, other than the Must-Cure Matters.
(f)
    Purchaser may, at or prior to Closing, notify Seller in writing (the “Gap
Notice”) of any objections to title: (i) raised by the Title Company between
April 8, 2016 and the Closing, (ii) not disclosed in writing by the Title
Company to Purchaser prior to Purchaser’s Title Approval Date, or (iii) not
disclosed in writing by Seller to Purchaser and the Title Company prior to
Purchaser’s Title Approval Date (“New Exceptions”); provided that Purchaser must
notify Seller of any objection to any such New Exception prior to the date which
is five (5) Business Days after being made aware of the existence of such New
Exception. If the Closing Date is less than five (5) Business Days after the
date Purchaser is made aware of the existence of such New Exception, the Closing
shall be extended for a period to permit Purchaser to object and Seller to
exercise its rights


24

--------------------------------------------------------------------------------





in this Section. If Purchaser fails to deliver to Seller a notice of objections
on or before such date, Purchaser will be deemed to have waived any objection to
the New Exceptions, and the New Exceptions will be included as Permitted
Exceptions. Seller will have two (2) Business Days from the receipt of
Purchaser’s notice (and, if necessary, Seller may extend the Closing Date to
provide for such two (2) Business Days period and for two (2) Business Days
following such period for Purchaser’s response), within which time Seller may,
but is under no obligation to (other than Must-Cure Matters), remove or
otherwise obtain affirmative insurance over the objectionable New Exceptions, or
commit to remove or otherwise obtain affirmative insurance over the same at or
prior to Closing. If, within the two (2) Business Days period, Seller does not
remove or otherwise obtain affirmative insurance over the objectionable New
Exceptions, then Purchaser may terminate this Agreement upon delivering a
Termination Notice to Seller in accordance with Section 5.4 above no later than
the earlier to occur of: (x) the date two (2) Business Days following expiration
of the two (2) Business Days cure period; or (y) the Closing Date, as may be
extended. If Purchaser fails to terminate this Agreement in the manner set forth
above, the New Exceptions (other than the Must-Cure Matters and other than those
exceptions that Seller has removed or otherwise affirmatively insured over, or
committed to do the same as set forth above) will be included as Permitted
Exceptions. If this Agreement is terminated by Purchaser pursuant to the
foregoing provisions of this Section 6.2(b), then (i) neither Purchaser nor
Seller shall have any further rights or obligations hereunder (except for those
expressly surviving the termination of this Agreement), and (ii) the Earnest
Money Deposit shall be returned to Purchaser.
(g)
    Notwithstanding any provision of this Section 6.2 to the contrary, Seller
will be obligated to cure exceptions to title to the Real Property and
Improvements relating to: (i) liens and security interests securing any loan to,
or assumed by, Seller or the Property, (ii) judgment liens and/or tax liens
filed against Seller or the Property, (iii) any other liens or security
interests created by documents executed by Seller to secure monetary obligations
or otherwise created or caused by Seller, other than liens for ad valorem taxes
and assessments which are not yet payable, and (iv) liens for assessments which
are due and payable (collectively, the “Must-Cure Matters”). If Seller fails to
cure or remove a Must-Cure Matter on or before Closing, Purchaser may, as its
sole and exclusive remedy, terminate this Agreement and receive a return of the
Earnest Money Deposit. Notwithstanding anything to the contrary contained in
this Agreement, Seller may cure any unpermitted exception or encumbrance
(including Must-Cure Matters) by insuring over such unpermitted exception or
encumbrance only if Purchaser approves such endorsement to the Title Policy in
Purchaser’s sole and exclusive discretion. To the extent any mechanic lien is
filed against the Property, prior to Closing, as a result of work, service,
labor or materials performed or supplied by, for or on behalf of Tenants, Seller
will (from the time Seller becomes aware of such lien until Closing) assert its
rights as landlord under the applicable lease to attempt to have the tenant
resolve the issues and if requested by Purchaser the tenant’s security deposit
or letter of credit will be used to post security or obtain a bond required by
the title company; provided that the foregoing shall, in no event, require
Seller to terminate any Tenant Leases or to commence any litigation against any
Tenant or third-party.
Section 6.3
    Title Insurance. At the Closing, and as a condition thereto, the Title


25

--------------------------------------------------------------------------------





Company shall issue to Purchaser an ALTA Owner’s Policy of Title Insurance (the
“Title Policy”) with liability in the amount of the Purchase Price, showing
title to the Real Property and Improvements vested in the Purchaser, with such
Required Endorsements as Purchaser shall request and Title Company shall have
agreed to issue prior to the Purchaser’s Title Approval Date, subject only to:
(i) exceptions approved or deemed approved by Purchaser pursuant to Section 6.2
above, including matters of survey, (ii) the Tenant Leases, (iii) any taxes and
assessments which are not yet due and payable as of the Closing (iv) any matters
which have been affirmatively insured over with Purchaser’s prior approval, and
(v) any exceptions arising from Purchaser’s actions (collectively, the
“Permitted Exceptions”). It is understood that issuance of the Required
Endorsements is a condition to Closing, but only to the extent the Title Company
has agreed, in writing and subject only to the payment of fees and delivery of
the items set forth in Section 10.3 and 10.4, to issue the Required Endorsements
prior to the Purchaser’s Title Approval Date.
ARTICLE VII
    
INTERIM OPERATING COVENANTS AND ESTOPPELS
Section 7.1
    Interim Operating Covenants. Seller covenants to Purchaser, that Seller
will:
(h)
    Operations. From the Effective Date until Closing, continue to operate,
manage and maintain the Improvements in the ordinary course of Seller’s business
and substantially in accordance with Seller’s present practice, subject to
ordinary wear and tear and Article IX of this Agreement;
(i)
    Maintain Insurance. From the Effective Date until Closing, maintain fire and
extended coverage insurance on the Improvements which is at least equivalent in
all material respects to Seller’s insurance policies covering the Improvements
as of the Effective Date;
(j)
    Personal Property. From the Effective Date until Closing, not transfer or
remove any Personal Property from the Improvements except for the purpose of
repair or replacement thereof. Any items of Personal Property replaced after the
Effective Date will be installed prior to Closing, and will be of substantially
similar quality of the item of Personal Property being replaced;
(k)
    Leases. From the Effective Date until Closing, not enter into any new lease
or any amendments, expansions or renewals of Tenant Leases, or terminate any
Tenant Lease, without the prior written consent of the material terms thereof by
Purchaser, which consent: (i) will not be unreasonably withheld, delayed, or
conditioned during the Financing Approval Period, and (ii) may be given or
withheld in Purchaser’s sole discretion from the expiration of the Financing
Approval Period until Closing. Furthermore, nothing herein shall be deemed to
require Purchaser’s


26

--------------------------------------------------------------------------------





consent to any expansion or renewal or termination which Seller, as landlord, is
required to honor pursuant to any Tenant Lease.
(l)
    Service Contracts. From the Effective Date until Closing, not enter into, or
renew the term of, any service contract, other than in the ordinary course of
business, unless such service contract is terminable on thirty (30) days (or
less) prior notice without penalty, or unless Purchaser consents thereto in
writing, which approval: (i) will not be unreasonably withheld, delayed, or
conditioned during the Financing Approval Period, and (ii) may be given or
withheld in Purchaser’s sole discretion from the expiration of the Financing
Approval Period until Closing. Prior to the Closing Date, Seller shall
terminate, at Seller’s sole cost and expense, the Exclusive Leasing Agreement
with CBRE and any other Service Contract, to the extent terminable without
penalty or fee, designated by Purchaser by written notice on or before July 2,
2016; provided that Purchaser must assume the collective bargaining agreements
and Service Contracts which are non-terminable.
(m)
    Notices. To the extent received by Seller, from the Effective Date until
Closing, promptly deliver to Purchaser copies of written default notices,
notices of lawsuits and notices of violations affecting the Property;
(n)
    Encumbrances. Without Purchaser’s prior approval in its sole discretion,
Seller shall not subject or permit the Property to be subjected to any
additional liens, encumbrances, covenants or easements, which would not
constitute Permitted Exceptions, unless released prior to Closing; and
(o)
    Consents to Assignments. Seller will use good faith efforts to obtain any
consents required for the assignment of any Licenses and Permits, Intangible
Personal Property, and Warranties including the payment of any transfer fees,
provided that the failure to obtain any such consent shall not constitute a
default by Seller or a failed condition to Closing.
Whenever in this Section 7.1 Seller is required to obtain Purchaser’s approval
with respect to any transaction described therein, Purchaser shall, within three
(3) Business Days after receipt of Seller’s written request therefor, notify
Seller of its approval or disapproval of same and, if Purchaser fails to notify
Seller of its approval within said three (3) Business Day period, Purchaser
shall be deemed to have approved same.
Section 7.2
    Tenant Lease Estoppels.
(h)
    It will be a condition precedent to Purchaser’s obligation to Close the
transactions contemplated herein that Seller obtains and delivers to Purchaser,
from each of the major tenants listed on Exhibit C-1 (“Major Tenants”), and from
such other Tenants leasing space


27

--------------------------------------------------------------------------------





at the Improvements, which when added to the Major Tenants aggregates at least
seventy-five percent (75%) of the rentable square footage leased at the
Improvements, executed Acceptable Estoppel Certificates. “Acceptable Estoppel
Certificates” are estoppel certificates in substantially the form of the
estoppel certificate attached hereto as Exhibit C-2, which shall not contain any
material modifications or inconsistencies with respect to the rent roll and the
Tenant Leases and which shall not disclose any alleged material default or
unfulfilled material obligation on the part of the landlord not previously
disclosed in writing to Purchaser; provided that an estoppel certificate
executed by a Tenant in the form prescribed by its Tenant Lease shall constitute
an Acceptable Estoppel Certificate if it is otherwise consistent with this
Section 7.2 and the factual information contained in the estoppels distributed
to such Tenants pursuant to the provisions of this Section 7.2. In addition to
the Acceptable Estoppel Certificates, Purchaser’s mortgage lender may request,
and Seller shall cooperate in obtaining subordination, non-disturbance and
attornment agreements (“SNDAs”) for tenants at the Property, provided that
obtaining any SNDA shall not be a condition to Purchaser’s obligation to Closing
hereunder and failure to obtain any SNDA shall not constitute a default by
Seller hereunder. Notwithstanding anything contained herein to the contrary, in
no event shall Seller’s failure to obtain the required number of Acceptable
Estoppel Certificates in accordance with the provisions of this Section 7.2
constitute a default by Seller under this Agreement. Purchaser’s sole and
exclusive remedy for a failure of the condition to obtain the required number of
Acceptable Estoppel Certificates shall be to terminate this Agreement, in which
event the Earnest Money Deposit shall be paid to Purchaser. Prior to delivery of
the forms of estoppel certificates to the Tenants, Seller will deliver to
Purchaser completed forms of estoppel certificates, in the form attached hereto
as Exhibit C-2, containing the information contemplated thereby. Within two (2)
Business Days following Purchaser’s receipt thereof, Purchaser will send to
Seller notice either: (i) approving such forms as completed by Seller, or (ii)
setting forth in detail all changes to such forms which Purchaser reasonably
believes to be appropriate to make the completed forms of estoppel certificates
accurate and complete. Seller will make such changes to the extent Seller agrees
such changes are appropriate, except that Seller will not be obligated to make
any changes which request more expansive information than is contemplated by
Exhibit C-2. Purchaser’s failure to respond within such two (2) Business Day
period shall be deemed approval of such estoppel certificate
(i)
    Provided acceptable to Purchaser’s lender, Seller, at its sole option, may
elect to satisfy part of the requirements under Section 7.2(a) by delivering a
representation certificate of Seller in the form attached hereto as Exhibit C-3
(a “Seller Certificate”) for up to fifteen percent (15%) of the rentable area at
the Improvements, but not for any Major Tenant. If Seller subsequently obtains
an estoppel certificate meeting the requirements of Section 7.2(a) hereof from a
Tenant for which Seller had delivered Seller Certificate, the delivered Seller
Certificate will be null and void, and Purchaser will accept such estoppel
certificate in its place.
Section 7.3
    Easement Estoppels. It will be a condition precedent to Purchaser’s
obligation to close the transactions contemplated herein that Seller obtains and
delivers to Purchaser estoppel certificates from each third party beneficiary
under the REAs (each, an “Easement Estoppel Certificate”) in substantially the
form of the estoppel certificate attached hereto as Exhibit C-4, with such
modifications as Purchaser shall reasonably request in writing on or before five
(5)


28

--------------------------------------------------------------------------------





Business Days after the Effective Date. Such Easement Estoppel Certificate shall
not disclose: (i) any failure to pay any assessment or other financial
obligation under an REA, or (ii) any alleged material default or unfulfilled
material obligation. Notwithstanding anything contained herein to the contrary,
in no event shall Seller’s failure to obtain the Easement Estoppel Certificates
in accordance with the provisions of this Section 7.3 constitute a default by
Seller under this Agreement. Purchaser’s sole and exclusive remedy for a failure
of the condition to obtain the Easement Estoppel Certificates shall be to
terminate this Agreement, in which event the Earnest Money Deposit shall be paid
to Purchaser.
Section 7.4
    OFAC.
(f)
    Pursuant to United States Presidential Executive Order 13224 (the “Executive
Order”), Seller is required to ensure that it does not transact business with
persons or entities determined to have committed, or to pose a risk of
committing or supporting, terrorist acts and those persons: (i) described in
Section 1 of the Executive Order, or (ii) listed in the “Alphabetical Listing of
Blocked Persons, Specially Designated Nationals, Specially Designated
Terrorists, Specially Designated Global Terrorists, Foreign Terrorist
Organizations, and Specially Designated Narcotics Traffickers” published by the
United States Office of Foreign Assets Control (“OFAC”), 31 C.F.R. Chapter V,
Appendix A, as in effect from time to time (as to (i) and (ii), a “Blocked
Person”). If Seller learns that Purchaser is, becomes, or appears to be a
Blocked Person, Seller may delay the sale contemplated by this Agreement pending
its conclusion of its investigation into the matter of Purchaser’s status as a
Blocked Person. If Seller determines that Purchaser is or becomes a Blocked
Person and Purchaser has not corrected the situation within five (5) days,
Seller shall have the right to immediately terminate this Agreement, and take
all other actions necessary, or in the opinion of Seller, appropriate to comply
with applicable law, Purchaser shall receive a return of the Refundable Portion
of the Additional Deposit, and the Hard Portion of the Earnest Money Deposit
shall be paid to Seller. The provisions of this Section 7.4(a) will survive
termination of this Agreement.
(g)
    Pursuant to the Executive Order, Purchaser is required to ensure that it
does not transact business with a Blocked Person. If Purchaser learns that
Seller is, becomes, or appears to be a Blocked Person, Purchaser may delay the
sale contemplated by this Agreement pending its conclusion of its investigation
into the matter of Seller’s status as a Blocked Person. If Purchaser determines
that Seller is or becomes a Blocked Person and Seller has not corrected the
situation within five (5) days, Purchaser shall have the right to immediately
terminate this Agreement and take all other actions necessary, or in the opinion
of Purchaser, appropriate to comply with applicable law and the Earnest Money
Deposit shall be paid to Purchaser. The provisions of this Section 7.4(b) will
survive termination of this Agreement.
ARTICLE VIII
    
REPRESENTATIONS AND WARRANTIES


29

--------------------------------------------------------------------------------





Section 8.1
    Seller’s Representations and Warranties. The following constitute the sole
representations and warranties of Seller with respect to the purchase and sale
of the Property contemplated hereby. Subject to the limitations set forth in
Article XVI of this Agreement, Seller represents and warrants to Purchaser the
following as of the Effective Date:
(j)
    Status. Seller is a limited liability company duly organized and validly
existing under the laws of the State of Delaware.
(k)
    Authority; Enforceability. The execution and delivery of this Agreement and
the performance of Seller’s obligations hereunder have been duly authorized by
all necessary action on the part of Seller, and this Agreement constitutes the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to equitable principles and principles
governing creditors’ rights generally.
(l)
    Non-Contravention. The execution and delivery of this Agreement by Seller
and the performance by Seller of Seller’s obligations under this Agreement will
not violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Seller, any note or other evidence
of indebtedness, any mortgage, deed of trust or indenture, or any lease or other
material agreement or instrument to which Seller is a party or by which it is
bound.
(m)
    Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Seller or the performance by Seller
of the transactions contemplated hereby.
(n)
    Suits and Proceedings, No Violation Notices. As of the Effective Date,
except as listed in Exhibit E, there are no legal actions, suits or similar
proceedings pending and served, or to Seller’s Knowledge, threatened (in
writing) against the Property, Seller relating to the Property, or Seller’s
ownership or operation of the Property, including without limitation,
condemnation, takings by an Authority or similar proceedings.
(o)
    No Bankruptcy. Seller has not made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy, admitted in writing its
inability to pay its debts as they come due, or made an offer of settlement,
extension or composition to its creditors generally, and Seller has received no
written notice of and has no knowledge of (i) the filing of any involuntary
petition by Seller’s creditors, (ii) the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, or (iii) the
attachment or other judicial seizure of all, or substantially all, of Seller’s
assets.


30

--------------------------------------------------------------------------------





(p)
    Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
(q)
    Tenant Leases and Tenants. As of the Effective Date, the list of Tenants set
forth on Exhibit F-1 attached hereto constitutes all of the Tenants under Tenant
Leases affecting the Real Property and Improvements. As of the Effective Date,
there are no leases or occupancy agreements affecting the Real Property and
Improvements other than the Tenant Leases listed on Exhibit F-1. The copies of
the Tenant Leases that have been provided or made available to Purchaser are
true, correct and complete in all material respects. All Tenant Deposits
currently held by Seller as of the Effective Date, are set forth on Exhibit F-2.
Except as disclosed on Exhibit F-3, Seller has not received written notice of
any uncured material default by any party under any Tenant Lease.
(r)
    Service Contracts; Commission Agreements. The Documents made available to
Purchaser pursuant to Section 5.2(a) hereof include copies of all Service
Contracts listed on Exhibit B-1 under which Seller is currently paying for
services rendered in connection with the Property, including all of the
commission agreements listed on Exhibit D. As of the Effective Date, Exhibit B-1
is a true and correct list of the Service Contracts in effect as of the date
hereof and Seller has delivered or made available to Purchaser for review, true
and complete copies of all Service Contracts, as set forth on Exhibit B-1. As of
the Effective Date, Exhibit D is a true and correct list of the commission
agreements in effect as of the date hereof and Seller has delivered or made
available to Purchaser for review, true and complete copies of all commission
agreements set forth on Exhibit D. Except as disclosed on Exhibit B-1, Seller
has not received written notice of any uncured material default by any party
under any Service Contract.
(s)
    Leasing Costs. Except as set forth on Exhibit G attached hereto, there are
no unpaid Leasing Costs currently due and payable with respect to any Tenant
Leases.
(t)
    Available Environmental Reports. To Seller’s Knowledge, Seller has provided
or made available to Purchaser all third-party reports commissioned by Seller
within the last five (5) years that pertain to the analysis of Hazardous
Substances at the Property.
(u)
    Employee Matters. Seller has no employees at the Property.
(v)
    Prohibited Persons. Neither Seller, nor any Affiliate of Seller nor any
Person that directly or indirectly owns ten percent (10%) or more of the
outstanding equity in Seller (collectively, the “Seller Persons”), is, or has
been determined by the U.S. Secretary of the Treasury to be acting on behalf of,
a Blocked Person, or has otherwise been designated as a Person (i) with whom an
entity organized under the laws of the United States is prohibited from entering
into


31

--------------------------------------------------------------------------------





transactions or (ii) from whom such an entity is prohibited from receiving money
or other property or interests in property, pursuant to the Executive Order or
otherwise. In addition, no Seller Person is located in, or operating from, a
country subject to U.S. economic sanctions administered by OFAC.
(w)
    Violations. Except as disclosed to Purchaser, Seller has not received
written notice from any Authority regarding a violation of Government
Regulations, including Environmental Laws, which remain uncured.
(x)
    Purchase Options. Seller has not granted a right to purchase the Property,
including a right of refusal to purchase the Property, except to Purchaser
pursuant to this Agreement.
Section 8.2
    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller the following:
(c)
    Status. Purchaser is a limited liability company duly organized and validly
existing under the laws of the State of Delaware.
(d)
    Authority; Enforceability. The execution and delivery of this Agreement and
the performance of Purchaser’s obligations hereunder have been duly authorized
by all necessary action on the part of Purchaser and its constituent owners
and/or beneficiaries and this Agreement constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to equitable principles and principles governing creditors’
rights generally.
(e)
    Non-Contravention. The execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated hereby will
not violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Purchaser, any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement or instrument to which Purchaser is a party or by
which it is bound.
(f)
    Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.


32

--------------------------------------------------------------------------------





(g)
    Prohibited Persons. Neither Purchaser, nor any Affiliate of Purchaser nor
any Person that directly or indirectly owns 10% or more the outstanding equity
in Purchaser (collectively, the “Purchaser Persons”), is, or has been determined
by the U.S. Secretary of the Treasury to be acting on behalf of, a Blocked
Person, or has otherwise been designated as a Person (i) with whom an entity
organized under the laws of the United States is prohibited from entering into
transactions or (ii) from whom such an entity is prohibited from receiving money
or other property or interests in property, pursuant to the Executive Order or
otherwise. In addition, no Purchaser Person is located in, or operating from, a
country subject to U.S. economic sanctions administered by OFAC.
(h)
    ERISA. Purchaser is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA. None of the transactions contemplated herein (including
those transactions occurring after the Closing) shall constitute a “prohibited
transaction” within the meaning of Section 4975(c) of the Code or Section 406 of
ERISA, which transaction is not exempt under Section 4975(d) of the Code or
Section 408 of ERISA.
ARTICLE IX
    
CONDEMNATION AND CASUALTY
Section 9.1
    Significant Casualty. If, prior to the Closing Date, all or any portion of
the Real Property and the Improvements is destroyed or damaged by fire or other
casualty, Seller will notify Purchaser of such casualty. Purchaser will have the
option, in the event all or any Significant Portion of the Real Property and the
Improvements is so destroyed or damaged, to terminate this Agreement upon notice
to Seller given not later than ten (10) days after receipt of Seller’s notice.
If this Agreement is terminated, the Earnest Money Deposit will be returned to
Purchaser upon Purchaser’s compliance with Section 4.6 and thereafter neither
Seller nor Purchaser will have any further rights or obligations to the other
hereunder except with respect to the Termination Surviving Obligations. If
Purchaser does not elect to terminate this Agreement, Seller will not be
obligated to repair such damage or destruction, but (a) Seller will assign and
turn over to Purchaser all of the insurance proceeds net of reasonable
collection costs (or, if such have not been awarded, all of its right, title and
interest therein) payable with respect to such fire or other casualty (excluding
any proceeds of insurance that are payable on account of any business
interruption, rental insurance or similar coverage intended to compensate Seller
for loss of rental or other income from the Property attributable to periods
prior to the Closing), and (b) the parties will proceed to Closing pursuant to
the terms hereof without abatement of the Purchase Price, except that Purchaser
will receive a credit against cash due at Closing for the amount of the
deductible on such insurance policy less any amounts expended by Seller to
collect any such insurance proceeds or to make such repairs or to remedy any
unsafe conditions at the Property, other than repairs which are the
responsibility of Tenants under Tenant Leases.


33

--------------------------------------------------------------------------------





Section 9.2
    Casualty of Less Than a Significant Portion. If less than a Significant
Portion of the Real Property and the Improvements are damaged as aforesaid,
Purchaser shall not have the right to terminate this Agreement and Seller will
not be obligated to repair such damage or destruction, but (a) Seller will
assign and turn over to Purchaser all of the insurance proceeds net of
reasonable collection costs (or, if such have not been awarded, all of its
right, title and interest therein) payable with respect to such fire or other
casualty (excluding any proceeds of insurance that are payable on account of any
business interruption, rental insurance or similar coverage intended to
compensate Seller for loss of rental or other income from the Property
attributable to periods prior to the Closing), and (b) the parties will proceed
to Closing pursuant to the terms hereof without abatement of the Purchase Price,
except that Purchaser will receive a credit against cash due at Closing for the
amount of the deductible on such insurance policy less any amounts expended by
Seller to collect any such insurance proceeds or to make such repairs or to
remedy any unsafe conditions at the Property, other than repairs which are the
responsibility of Tenants under Tenant Leases.
Section 9.3
    Condemnation of Property. In the event of condemnation or sale in lieu of
condemnation of all or any Significant Portion of the Real Property and the
Improvements, or if Seller shall receive an official notice from any
governmental authority having eminent domain power over a Property and the
Improvements thereon of its intention to take, by eminent domain proceeding, all
or any Significant Portion of the Real Property and Improvements, prior to the
Closing, Purchaser will have the option, by providing Seller written notice
within ten (10) days after receipt of Seller’s notice of such condemnation or
sale, of terminating Purchaser’s obligations under this Agreement or electing to
have this Agreement remain in full force and effect. In the event Purchaser does
not terminate this Agreement pursuant to the preceding sentence or Purchaser
does not have the right to terminate this Agreement pursuant to this Section
9.3, the Seller will assign to Purchaser any and all claims for the proceeds of
such condemnation or sale to the extent the same are applicable to the Property
and the Improvements, and Purchaser will take title to the Property with the
assignment of such proceeds and subject to such condemnation and without
reduction of the Purchase Price. Should Purchaser elect to terminate Purchaser’s
obligations under this Agreement under the provisions of this Section 9.3, the
Earnest Money Deposit will be returned to Purchaser upon Purchaser’s compliance
with Section 4.6 and neither Seller nor Purchaser will have any further
obligation under this Agreement except for the Termination Surviving
Obligations. Notwithstanding anything to the contrary herein, if any eminent
domain or condemnation proceeding is instituted (or notice of same is given)
solely for the taking of any subsurface rights for utility easements or for any
right-of-way easement, and the surface may, after such taking, be used in
substantially the same manner as though such rights have not been taken,
Purchaser will not be entitled to terminate this Agreement as to any part of the
applicable Property, but any award resulting therefrom will be assigned to
Purchaser at Closing and will be the exclusive property of Purchaser upon
Closing.
ARTICLE X
    
CLOSING


34

--------------------------------------------------------------------------------





Section 10.1
    Closing. The Closing of the sale of the Property by Seller to Purchaser will
occur on the Closing Date, TIME BEING OF THE ESSENCE, through the escrow
established with the Title Company pursuant to a “New York style” closing.
Seller shall have the right to extend the Closing Date one or more times, to a
date no later than August 31, 2016 to the extent deemed necessary by Seller to
satisfy Closing conditions. Purchaser shall have the one-time right to extend
the Closing Date to August 22, 2016, by delivering written notice of such
election to Seller on or before August 3, 2016. At Closing, the events set forth
in this Article X will occur, it being understood that the performance or tender
of performance of all matters set forth in this Article X are mutually
concurrent conditions which may be waived by the party for whose benefit they
are intended.
Section 10.2
    Purchaser’s Closing Obligations. On or before the Deposit Time, Purchaser,
at its sole cost and expense, will deliver the following items in escrow with
the Title Company pursuant to Section 4.4, for delivery to Seller at Closing as
provided herein:
(a)
    The Purchase Price, after all adjustments are made at the Closing as herein
provided, by Federal Reserve wire transfer of immediately available funds, in
accordance with the timing and other requirements of Section 3.3;
(b)
    Four (4) counterparts of the General Conveyance, duly executed by Purchaser;
(c)
    One (1) counterpart of each of the Tenant Notice Letters, duly executed by
Purchaser;
(d)
    One (1) counterpart of any required state, county, or municipal transfer
declaration form, duly executed by Purchaser;
(e)
    Evidence reasonably satisfactory to the Title Company that the person
executing the Closing Documents on behalf of Purchaser has full right, power,
and authority to do so;
(f)
    Such other transfer and tax forms, if any, as may be required by state and
local Authorities as part of the transfer of the Property; and
(g)
    Such other documents as may be reasonably necessary or appropriate to effect
the consummation of the transactions which are the subject of this Agreement,
including, without


35

--------------------------------------------------------------------------------





limitation, the “Closing Statement” as that term is defined in Section 10.4
below, duly executed and delivered.
Section 10.3
    Seller’s Closing Obligations. Seller, at its sole cost and expense, will
deliver (i) the following items (a), (b), (c), (d), (e), (f), (g), (k), (l), (m)
and (n) in escrow with the Title Company pursuant to Section 4.4 on or before
the Deposit Time, and (ii) upon receipt of the Purchase Price, Seller shall
deliver items (h), (i) and (j) to Purchaser at the Property:
(a)
    A special warranty deed substantially in the form attached hereto as Exhibit
I (the “Deed”), duly executed and acknowledged by Seller conveying to Purchaser
the Real Property and the Improvements, which Deed shall be delivered to
Purchaser by the Title Company agreeing to cause same to be recorded in the
Official Records, along with a separate unrecorded statement of documentary
transfer tax duly executed by Seller and attached to the Deed and a water
certification from the City of Chicago;
(b)
    Four (4) counterparts of the General Conveyance, Bill of Sale and Assignment
and Assumption substantially in the form attached hereto as Exhibit H (the
“General Conveyance”) duly executed by Seller;
(c)
    One (1) counterpart of the form of Tenant Notice Letters, duly executed by
Seller;
(d)
    One (1) counterpart of any required state, county or municipal transfer
declaration form, duly executed by Seller;
(e)
    Evidence reasonably satisfactory to the Title Company that the person
executing the Closing Documents on behalf of Seller has full right, power and
authority to do so;
(f)
    A certificate in the form attached hereto as Exhibit J (“Certificate as to
Foreign Status”) from Seller certifying that Seller is not a “foreign person” as
defined in Section 1445 of the Internal Revenue Code of 1986, as amended;
(g)
    The Tenant Deposits, at Seller’s option, either (i) in the form of a
cashier’s check issued by a bank reasonably acceptable to Purchaser, or (ii) as
part of an adjustment to the Purchase Price. With respect to those Tenant Leases
for which Seller or its lender are holding letters of credit as security
deposits, there shall not be any credit to, or adjustment in, the Purchase
Price, and Seller shall deliver such original letters of credit to Purchaser at
Closing, together with all necessary transfer documentation, so that Purchaser
and the applicable Tenants can arrange to have


36

--------------------------------------------------------------------------------





the letters of credit reissued in favor of, or endorsed to, Purchaser. Seller
agrees to cooperate with Purchaser post-Closing in connection with the
reissuance or endorsement of any letters of credit and act at the reasonable
discretion of Purchaser with respect thereto, until the letters of credit are
re-issued or endorsed to Purchaser. To the extent not the obligation of the
Tenant under the applicable Lease, Seller shall pay all transfer and/or other
fees relating to such transfers of letters of credit;
(h)
    The Personal Property for the Property;
(i)
    All original Licenses and Permits, Service Contracts and Tenant Leases for
the Property in Seller’s possession and control;
(j)
    All keys to the Improvements which are in Seller’s possession for the
Property;
(k)
    Such other transfer and tax forms, if any, as may be required by state and
local Authorities;
(l)
    A Statement Required for the Issuance of an ALTA Owners Policy in the form
attached hereto as Exhibit K;
(m)
    A GAP undertaking in a form reasonably acceptable to the Title Company;
(n)
    A reaffirmation of Seller’s representations and warranties confirming that
they are true and correct as of the Closing Date; and
(o)
    Such other documents as may be reasonably necessary or appropriate to effect
the consummation of the transactions which are the subject of this Agreement,
including, without limitation, the Closing Statement duly executed and delivered
(provided the same do not increase in any material respect the costs to, or
liability or obligations of, Seller in a manner not otherwise provided for
herein).
Section 10.4
    Prorations.
(e)
    Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Closing Time”), the following
(collectively, the “Proration Items”): real estate and personal property taxes
and assessments for the year in which Closing


37

--------------------------------------------------------------------------------





occurs so that such proration pursuant to this Section 10.4(a) shall be with
respect to taxes payable in the year in which Closing occurs and not the taxes
attributable to such year but payable the following year, (i.e. 2015 real estate
taxes paid or to be paid in 2016), utility bills (except as hereinafter
provided), collected Rentals (subject to the terms of (b) below) and operating
expenses payable by the owner of the Property (on the basis of a 366 day year,
actual days elapsed). Purchaser shall assume the obligation to pay all 2015 real
estate taxes (payable in 2016) which have not been paid as of Closing. In
calculating the proration of the 2015 real estate taxes (payable in 2016), the
full amount of the 2015 real estate taxes (payable in 2016) shall be prorated
between Seller and Purchaser giving credit for payments of such real estate
taxes made by Seller or to be made by Purchaser. Seller will be charged and
credited for the amounts of all of the Proration Items relating to the period up
to and including the Closing Time, and Purchaser will be charged and credited
for all of the Proration Items relating to the period after the Closing Time.
Purchaser shall be solely responsible for real estate taxes for the year 2016
(i.e. taxes and assessments due and payable in 2017). Such preliminary estimated
Closing prorations shall be set forth on a preliminary closing statement to be
prepared by Seller and submitted to Purchaser for Purchaser’s approval (which
approval shall not be unreasonably withheld) three (3) Business Days prior to
the Closing Date (the “Closing Statement”). The Closing Statement, once agreed
upon, shall be signed by Purchaser and Seller and delivered to the Title Company
for purposes of making the preliminary proration adjustment at Closing subject
to the final cash settlement provided for below. The preliminary proration shall
be paid at Closing by Purchaser to Seller (if the preliminary prorations result
in a net credit to Seller) or by Seller to Purchaser (if the preliminary
prorations result in a net credit to Purchaser) by increasing or reducing the
cash to be delivered by Purchaser in payment of the Purchase Price at the
Closing. If the actual amounts of the Proration Items are not known as of the
Closing Time, the prorations will be made at Closing on the basis of the best
evidence then available; thereafter, when actual figures are received,
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Purchaser. No prorations will be made
in relation to insurance premiums (except to the extent covered by the proration
of Operating Expense Recoveries), and Seller’s insurance policies will not be
assigned to Purchaser. Final readings and final billings for utilities will be
made if possible as of the Closing Time, in which event no proration will be
made at the Closing with respect to utility bills (except to the extent covered
by the proration of Operating Expense Recoveries). Seller will be entitled to
all deposits presently in effect with the utility providers, and Purchaser will
be obligated to make its own arrangements for deposits with the utility
providers. A final reconciliation of Proration Items (except for real estate
taxes which shall be handled as otherwise provided here in) shall be made by
Purchaser and Seller on or before the date that is ninety (90) days following
the Closing Date, but in no event later than December 15, 2016 (herein, the
“Final Proration Date”); provided that such reconciliation, as it relates to
real estate taxes payable in 2016 shall be made within thirty (30) days
following the issuance of the second installment 2015 tax bills for the Real
Property (but in no event later than December 15, 2016) and provided further,
that any reevaluation of Tax Recoveries shall be made within the time frames set
forth in Section 10.4(c)(ii) below. The provisions of this Section 10.4
(excluding subsection (e) which is governed by Section 3.2 above, and excluding
the reevaluation of Tax Recoveries, which shall be governed by Section
10.4(c)(ii) below) will survive the Closing until Final Proration Date, and in
the event any items subject to proration hereunder are discovered prior to Final
Proration Date, the same shall be promptly prorated by the parties in accordance
with the terms of this Section 10.4.


38

--------------------------------------------------------------------------------





(f)
    Purchaser will receive a credit on the Closing Statement for the prorated
amount (as of the Closing Time) of all Rentals previously paid to and collected
by Seller and attributable to any period following the Closing Time; provided,
however, that Rentals on account of contributions toward real estate taxes shall
be prorated and accounted for as described in Section 10.4(c)(ii) below. After
the Closing, Seller will cause to be paid or turned over to Purchaser all
Rentals, if any, received by Seller after Closing and properly attributable to
any period following the Closing Time (provided that, as described in the
preceding sentence, Rentals on account of contributions toward real estate taxes
shall be prorated and accounted for as described in Section 10.4(c)(ii) below).
“Rentals” includes fixed monthly rentals, parking rentals and charges,
additional rentals, percentage rentals, escalation rentals (which include such
Tenant’s proportionate share of building operation and maintenance costs and
expenses as provided for under the applicable Tenant Lease, to the extent the
same exceeds any expense stop specified in such Tenant Lease), retroactive
rentals, administrative charges, utility charges, tenant or real property
association dues, storage rentals, special event proceeds, temporary rents,
telephone receipts, locker rentals, vending machine receipts and other sums and
charges payable to the landlord under the applicable Tenant Lease or from other
occupants or users of the Property, excluding specific tenant billings which are
governed by Section 10.4(d). Rentals are “Delinquent” if they were due prior to
the Closing Time and payment thereof has not been made on or before the Closing
Time. Delinquent Rentals will not be prorated. For a period which is the earlier
of (i) December 15, 2016 or (ii) six (6) months after Closing, Purchaser agrees
to use good faith collection procedures with respect to the collection of any
Delinquent Rentals, but Purchaser will have no liability for the failure to
collect any such amounts and will not be required to conduct lock-outs or take
any other legal action to enforce collection of any such amounts owed to Seller
by Tenants of the Property. Seller shall have the right to pursue Delinquent
Rentals after Closing. With respect to any Delinquent Rentals received by
Purchaser on or prior to December 15, 2016 (the “Delinquent Rental Proration
Period”), Purchaser shall pay to Seller any rent or payment actually collected
during the Delinquent Rental Proration Period properly attributable to the
period prior to the Closing Time. All other sums collected by Purchaser during
the Delinquent Rental Proration Period, from each Tenant (excluding Tenant
payments for Operating Expense Recoveries and Tax Recoveries attributable to the
period prior to the Closing Time governed by Section 10.4(c) below and tenant
specific billings for tenant work orders and other specific services as
described in and governed by Section 10.4(d) below, all of which shall be
payable to and belong to Seller in all events, notwithstanding anything herein
to the contrary) will be applied first to amounts currently owed by such Tenant
to Purchaser (including Delinquent Rentals attributable to the period after the
Closing Time), then any collection costs of Purchaser related to such Tenant,
and then to prior delinquencies owed by Tenant to Seller. Seller shall be
entitled to institute legal actions to pursue Delinquent Rental after Closing,
but in no event shall Seller be permitted to institute eviction proceedings
against any Tenant. Any sums collected by Purchaser and due Seller will be
promptly remitted to Seller, and any sums collected by Seller and due Purchaser
will be promptly remitted to Purchaser.
(g)
    Reconciliation.


39

--------------------------------------------------------------------------------





(i)
    Seller will prepare a reconciliation as of the Closing Time of the amounts
of all billings and charges for operating expenses (excluding any Rentals on
account of contributions toward real estate taxes, which shall be prorated and
accounted for as described in Section 10.4(c)(ii) below) in excess of the
applicable base year, if any, specified in each Tenant Lease (collectively,
“Operating Expense Recoveries”) for calendar year 2016. If less amounts have
been collected from Tenants for Operating Expense Recoveries for calendar year
2016 than would have been owed by Tenants under the Tenant Leases if the
reconciliations under such Tenant Leases were completed as of the Closing Time
based on the operating expenses incurred by Seller for calendar year 2016 up to
the Closing Time (as prorated pursuant to Section 10.4(a) above), Purchaser will
pay such difference to Seller at Closing, as a proration credit, in addition to
the Purchase Price. If more amounts have been collected from Tenants for
Operating Expense Recoveries for calendar year 2016 than would have been owed by
Tenants under the Tenant Leases if the reconciliations under the Tenant Leases
were completed as of the Closing Time based on the operating expenses incurred
by Seller for calendar year 2016 up to the Closing Time (as prorated pursuant to
Section 10.4(a) above), Seller will pay to Purchaser at Closing as a credit
against the Purchase Price such excess collected amount. Any Operating Expense
Recoveries payable with respect to the month in which Closing occurs or with
respect to any prior month, which have not been paid to Seller as of the Closing
Date, shall be treated as Delinquent Rentals as provided above. Purchaser and
Seller agree that such proration of Operating Expense Recoveries at Closing for
calendar year 2016 will fully relieve Seller from any responsibility to Tenants
or Purchaser for such matters subject to Seller’s and Purchaser’s right and
obligation to finalize prorations prior to the Final Proration Date, solely to
make adjustments necessary to the extent estimates used in the calculation of
such reconciliation at Closing differ from actual bills received after Closing
for those items covered by such reconciliation at Closing or to correct any
errors. In this regard, subject to Section 10.4(a) and (b) dealing with
re-prorations and Delinquent Rentals, the foregoing proration will fully relieve
Seller from any responsibility to Tenants or Purchaser for such matters and
Purchaser will be solely responsible, from and after Closing, for (i) collecting
from Tenants the amount of any outstanding Operating Expense Recoveries for
calendar year 2016 for periods before and after Closing, and (ii) where
appropriate reimbursing Tenants for amounts attributable to Operating Expense
Recoveries for calendar year 2016, as may be necessary based on annual
reconciliations for Operating Expense Recoveries for such calendar year.
(ii)
    
(A)
    Rentals on account of contributions toward real estate taxes (“Tax
Recoveries”) shall be prorated on a cash basis as provided in this Section
10.4(c)(ii). Purchaser will receive a credit for the prorated amount (determined
as of the Closing Time, and prorated based on the number of days remaining in
said month from and after the Closing Date) of all Tax Recoveries previously
paid to and collected by Seller and attributable to the month in which Closing
occurs, which


40

--------------------------------------------------------------------------------





credit shall be based on the Tax Recoveries paid to Seller as of the Closing
Date with respect to such month. Any Tax Recoveries payable with respect to the
month in which Closing occurs or with respect to any prior month, which have not
been paid to Seller as of the Closing Date, shall be treated as Delinquent
Rentals as provided above. Seller shall be entitled to retain all Tax Recoveries
payable by Tenants during all months prior to the month in which Closing occurs,
and Purchaser shall be entitled to retain all Tax Recoveries payable by Tenants
during all months following the month in which Closing occurs, with Tax
Recoveries payable by Tenants during the month in which Closing occurs being
equitably adjusted between the parties based on the number of days preceding,
and occurring from and after, Closing as provided above.
(B)
    With respect to those Tenants making payments of Tax Recoveries on a cash
basis under their respective Leases (i.e., meaning that such Tenants are
responsible for making Tax Recovery rental payments during 2016 relative to real
estate taxes due and owing in calendar year 2016), Purchaser and Seller shall
reconcile such amounts between themselves at Closing (if the final installment
tax bill for real estate taxes which are payable in 2016 has then been issued),
or within thirty (30) days following the issuance of the final installment tax
bill for real estate taxes which are payable in 2016 (if the final installment
tax bill for real estate taxes which are payable in 2016 has not been issued as
of Closing) and delivery of notice thereof and demand for reconciliation by
either party to the other, but in no event later than December 15, 2016 (with
Seller owing Purchaser any over collections of Tax Recoveries from such Tenants
theretofore paid to Seller and attributable to payments due from such Tenants
with respect to the period through the Closing Time and with Purchaser owing to
Seller any under collections of such Tax Recoveries theretofore paid to Seller
and attributable to the period through the Closing Time).
(C)
    With respect to those Tenants making payments of Tax Recoveries on an
accrual basis under their respective Leases relative to calendar year 2015
(i.e., meaning that such Tenants are responsible for making Tax Recovery rental
payments during 2015 relative to real estate taxes due and owing for calendar
year 2015, but payable in calendar year 2016), a reconciliation between Seller
and Purchaser shall be made at Closing (if the second installment tax bill for
the Real Property payable in 2016 has then been issued), or within thirty (30)
days following the issuance of the second installment tax bill for the Real
Property payable in 2016 (if the second installment tax bill for the Real
Property payable in 2016 has not been issued as of Closing), but in no event
later than December 15, 2016, in either case as the full and final
reconciliation and adjustment of Tax Recovery rental payments from such
accrual-based Tenants relative to calendar year 2015 (with Seller owing
Purchaser an amount equal to the total amount any over collections of Tax
Recoveries from such Tenants theretofore paid to Seller on account of 2015 real
estate taxes (payable in 2016) and with Purchaser owing to Seller an amount
equal to the total amount


41

--------------------------------------------------------------------------------





any under collections of Tax Recoveries from such Tenants theretofore paid to
Seller on account of 2015 real estate taxes (payable in 2016)).
(D)
    With respect to those Tenants making payments of Tax Recoveries on an
accrual basis under their respective Leases relative to calendar year 2016
(i.e., meaning that such Tenants are responsible for making Tax Recovery rental
payments during 2016 relative to real estate taxes due and owing for calendar
year 2016, but payable in calendar year 2017), a reconciliation between Seller
and Purchaser shall be made at Closing as the full and final reconciliation and
adjustment with respect to such Tax Recovery rental payments from such
accrual-based Tenants paid to Seller relative to calendar year 2016, with Seller
giving a proration credit to Purchaser at Closing in the amount of $205,000.
(E)
    Without limitation of the reconciliation of Tax Recoveries between Seller
and Purchaser as described above in this Section 10.4(c)(ii), and without
limiting the credits and reconciliation of Proration Items attributable to real
estate taxes being adjusted between the parties under Section 10.4(a) above or
the rights and obligations of the parties with respect to Delinquent Rentals as
described in Section 10.4(b) above, it is understood and agreed that Purchaser
will be solely responsible, from and after Closing, for collecting from Tenants
the amount of any outstanding Tax Recoveries, or paying to Tenants the amount of
any over collection of Tax Recoveries and for performing all annual
reconciliations thereof with Tenants as provided in their respective Leases for
real estate taxes payable in 2016 and 2017.
(h)
    With respect to specific tenant billings for work orders, special items
performed or provided at the request of a Tenant or other specific services,
which are collected by Purchaser or Seller after the Closing Time but expressly
state they are for such specific services rendered by Seller or its property
manager prior to the Closing Time, Purchaser shall cause such collected amounts
to be paid to Seller, or Seller may retain such payment if such payment is
received by Seller after the Closing Time.
(i)
    (i) Seller shall pay only those Leasing Costs incurred in connection with
the lease of space in the Property identified on Exhibit G attached hereto to
the extent unpaid as of the Closing Date; (ii) Purchaser will be solely
responsible for and shall pay all Leasing Costs (“New Tenant Costs”) incurred or
to be incurred in connection with any new Tenant Lease, or the renewal,
expansion, or modification of any Tenant Lease executed on or after the
Effective Date (the material terms of which have been approved, if applicable,
by Purchaser in accordance with Section 7.1(d)); (iii) to the extent Leasing
Costs described in clause (i) above remain unpaid as of Closing, Purchaser shall
receive a credit from Seller therefor at Closing and Purchaser shall be
responsible after Closing for paying any Leasing Costs for which Purchaser
received such a credit; and (iv) Purchaser will be solely responsible for and
shall pay all New Tenant Costs and all other Leasing Costs (whether


42

--------------------------------------------------------------------------------





arising before or after Closing). Notwithstanding anything to the contrary set
forth herein, with respect to the Leasing Costs attributable to (i) the most
recent amendment to the Foran, O’Toole & Burke lease, Seller shall be
responsible for the Leasing Costs, and (ii) any amendments entered into after
the Effective Date to the Tom Leahy, Peter Hoste, et al. lease and the Steinco,
Inc. lease, Purchaser shall be responsible for the Leasing Costs.
Section 10.5
    Delivery of Real Property. Upon completion of the Closing, Seller will
deliver to Purchaser possession of the Real Property and Improvements, subject
to the Tenant Leases and the Permitted Exceptions.
Section 10.6
    Costs of Title Company and Closing Costs. Costs of the Title Company and
other Closing costs incurred in connection with the Closing will be allocated as
follows:
(a)
    Purchaser will pay (i) all premium and other incremental costs for obtaining
all endorsements to the Title Policy not paid by Seller pursuant to Section
10.6(b), (ii) all premiums and other costs for any mortgagee policy of title
insurance, including any endorsements or deletions, (iii) Purchaser’s attorney’s
fees, (iv) any costs of updating the Updated Survey, (v) 1/2 of all of the Title
Company’s escrow (including the New York style closing) and closing fees, if
any, (vi) the costs of recording any mortgages and related documents, (vii) any
costs of recording the Deed, and (viii) that portion of the transfer tax imposed
upon buyers by the City in which the Real Property is located;
(b)
    Seller will pay (i) the premium for the basic Title Policy, extended
coverage including the cost of extended coverage and the cost of any endorsement
with respect to matters for which Seller has agreed to obtain affirmative
insurance pursuant to Section 6.2, (ii) the cost of the Updated Survey, (iii)
1/2 of all of the Title Company’s escrow (including the New York style closing)
and closing fees, (iv) Seller’s attorneys’ fees, (v) the portion of the transfer
tax imposed by the City in which the Real Property is located equal to $1.50 per
$500 of taxable value (i.e., being the so-called “C.T.A. portion” of the
city-imposed transfer taxes), and (vi) any transfer taxes imposed by the county
and state in which the Real Property is located;
(c)
    Any other costs and expenses of Closing not provided for in this Agreement
(including this Section 10.6) shall be allocated between Purchaser and Seller in
accordance with the custom in the county in which the Real Property is located;
and
(d)
    If the Closing does not occur on or before the Closing Date for any reason
whatsoever, the costs incurred through the date of termination will be borne by
the party incurring same.


43

--------------------------------------------------------------------------------





Section 10.7
    Post Closing Delivery of Tenant Notice Letters. Immediately following
Closing, Purchaser will deliver to each Tenant (via UPS or other
nationally-recognized messenger service or certified mail, return receipt
requested) a written notice executed by Purchaser and Seller (i) acknowledging
the sale of the Property to Purchaser, (ii) acknowledging that Purchaser has
received and is responsible for the Tenant Deposits (specifying the exact amount
of the Tenant Deposits) and (iii) indicating that rent should thereafter be paid
to Purchaser and giving instructions therefor (the “Tenant Notice Letters”).
Purchaser shall provide to Seller a copy of each Tenant Notice Letter promptly
after delivery of same, and proof of delivery of same promptly after such proof
is available. This Section 10.7 shall survive Closing.
Section 10.8
    General Conditions Precedent to Purchaser’s Obligations Regarding the
Closing. In addition to the conditions to Purchaser’s obligations set forth in
this Agreement, the obligation of Purchaser to close the sale/purchase
transaction hereunder shall be conditioned upon the satisfaction of the
following conditions, any of which may be waived by written notice from
Purchaser to Seller, and all of which shall be deemed waived upon Closing:
(a)
    Seller shall have performed in all material respects each of the obligations
of Seller set forth in Section 10.3 as of the Closing Date;
(b)
    The Title Company shall be irrevocably committed to issue the Title Policy
and all Required Endorsements, subject to Section 6.3;
(c)
    Purchaser shall have received the Acceptable Estoppel Certificates to the
extent required under Section 7.2 and the Easement Estoppel Certificates
required under Section 7.3; and
(d)
    Subject to Section 10.9, Seller’s representations and warranties made in
Section 8.1 shall be true and correct in all material respects as of the Closing
and shall be deemed remade on the Closing Date, except for those representations
and warranties that expressly speak as of a certain date, which representations
and warranties shall have been true as of such prior date, and except with
respect to Authorized Qualifications and Immaterial Events.
The term “Authorized Qualifications” shall mean any qualifications to the
representations and warranties made by Seller in Section 8.1 to reflect (i) new
Tenant Leases, Tenant Lease amendments, new Service Contracts, and/or Service
Contract amendments, executed by Seller in accordance with this Agreement, (ii)
any action taken by Seller in accordance with any Tenant Leases, Service
Contracts, or Permitted Exceptions not prohibited by this Agreement, and (iii) a
Tenant Lease default or a Tenant insolvency occurring after the Effective Date.
The term “Immaterial Events” shall mean facts or events that do not result in a
loss of value, damage, claim or expense in excess of Two Hundred Fifty Thousand
Dollars ($250,000), in the aggregate.


44

--------------------------------------------------------------------------------





Authorized Qualifications and Immaterial Events shall not constitute a default
by Seller or a failure of a condition precedent to Closing. If between the
Effective Date and the Closing Date, facts are discovered or events occur that
are not Authorized Qualifications or Immaterial Events, and such facts or events
would result in a failure of the condition set forth in Section 10.8(d) above,
but which do not result from defaults by Seller under this Agreement, such
failure shall not constitute a breach of this Agreement, and following Seller’s
notice to Purchaser, Purchaser’s sole remedies in such event shall be to either:
(i) waive the condition and proceed to Closing; or (ii) terminate this Agreement
(by delivering written notice thereof to Seller); provided, however, if
Purchaser does not exercise its right to terminate this Agreement on or before
the earlier of (1) Closing or (2) the date that is ten (10) Business Days after
Purchaser becomes aware of such facts or events, then Purchaser shall be deemed
to have elected to waive the condition and proceed to Closing. If Purchaser
terminates this Agreement pursuant to this Section 10.8, then the Earnest Money
Deposit shall be paid to Purchaser, and the parties shall have no further
obligations or liabilities hereunder, except for the Termination Surviving
Obligations.
Section 10.9
    Breaches of Seller’s Representations Prior to Closing.
(a)
    If, prior to the Closing, there occurs or exists a breach of a
representation or warranty of Seller that in the aggregate with all other such
breaches has the effect of constituting Authorized Qualifications and/or
Immaterial Events, then Purchaser shall have no remedy therefor and must proceed
to the Closing with no adjustment of the Purchase Price and Seller shall have no
liability therefor. If, prior to the Closing, there occurs a breach (which does
not constitute an Authorized Qualification) for which the damage from all its
Claims for all breaches in the aggregate are in an amount that exceeds Two
Hundred Fifty Thousand Dollars $250,000 (a “Material Breach”), then Purchaser
may, as its sole and exclusive remedy, upon the delivery of written notice of
such breach to Seller either (i) proceed to close the purchase of the Property
without adjustment of the Purchase Price on account of such asserted breach (and
with no liability to Seller) and waive any claims against Seller for such Claims
with respect to such Material Breach or (ii) terminate this Agreement by the
giving of the written notice to Seller of same, which termination shall be
effective upon the expiration of the Termination Nullification Period (defined
below) unless Seller has theretofore given a Termination Nullification Notice as
provided below. If Purchaser has elected to terminate this Agreement pursuant to
Section 10.9(a)(ii) above, then the Earnest Money Deposit shall be paid to
Purchaser. If the breaches are a result of Seller’s default, in addition to the
payment of the Earnest Money Deposit to Purchaser, Seller shall be obligated to
reimburse Purchaser for its reasonable out of pocket costs incurred in
connection with this Agreement or the Property (including but not limited to its
legal fees and expenses in connection with the negotiation of this Agreement,
and its due diligence costs in regards to the Property), not to exceed, however,
Two Hundred Thousand Dollars ($200,000) in the aggregate. Notwithstanding
Purchaser’s election to terminate this Agreement, Seller may nullify such
termination within ten (10) Business Days after receipt by Seller of such notice
from Purchaser (or earlier if the Closing Date) electing to terminate this
Agreement (the “Termination Nullification Period”) by (x) delivering to
Purchaser a notice nullifying such termination (a “Termination Nullification
Notice”) and (y) either (1) crediting the Purchase Price in the amount of the
alleged Claims (the “Material Breach Credit”), in which event


45

--------------------------------------------------------------------------------





Purchaser shall be required to purchase the Property without further adjustment
to the Purchase Price under this Section 10.9 or (2) if Seller disputes that
Purchaser is entitled to terminate this Agreement under this Section 10.9
because Seller asserts that either (I) no such breach has occurred or exists,
(II) the asserted breach is not a Material Breach and/or (III) the amount of the
alleged Claims exceeds the diminution in the value of the Property or other
loss, damage, cost or expense directly resulting from such breach (a “Claim
Dispute”), Seller may deliver a Claims Dispute Notice (as defined below) and
deposit with Title Company upon Closing as described in Section 10.9(b) below,
an amount equal to the Material Breach Credit, in which event Purchaser shall be
required to close the purchase of the Property without further adjustment of the
Purchase Price, and such dispute shall be resolved after Closing pursuant to
Section 10.9(c) below. Notwithstanding the foregoing, Seller shall not have the
right to give a Termination Nullification Notice if the total amount of all
alleged Claims exceeds One Million Dollars ($1,000,000) in Purchaser’s good
faith and reasonable estimate.
(b)
    If, prior to the Closing, Purchaser serves a notice of a Claim asserting a
Material Breach and Seller has given a Termination Nullification Notice in
accordance with Section 10.9(a), Seller may dispute such notice of a Claim by
delivering written notice to Purchaser in the manner herein provided (a “Claim
Dispute Notice”). A Claim Dispute Notice shall be given at or prior to the
Closing. If Seller has given a Termination Nullification Notice but does not
deliver a Claim Dispute Notice, then the parties shall proceed with the Closing
as described in Section 10.9(a) and the Purchase Price shall be reduced by the
Material Breach Credit; provided that Seller shall not be obligated to deposit
any amounts with the Title Company at the Closing. If Seller has given a
Termination Nullification Notice and delivers a Claim Dispute Notice, then
Seller shall deposit with Title Company at the Closing an amount equal to the
Material Breach Credit (the “Escrow Funds”), to be held in escrow pending a
resolution of the Claim Dispute by the Arbiter in accordance with the terms set
forth in an escrow agreement to be entered into by the parties at the Closing,
the form of which to be reasonably agreed by the parties on or before Closing,
until the earlier to occur of (i) written agreement of Seller and Purchaser with
respect to the disposition of the Escrow Funds, or (ii) a resolution of the
Claim Dispute made by the Arbiter pursuant to Section 10.9(c) below. Seller may
direct that a portion of the Purchase Price to be paid at Closing be paid to
Title Company to serve as the Escrow Funds. Provided Seller has deposited the
Escrow Funds with Title Company pending resolution of the Claim Dispute as
hereinabove provided, Purchaser shall be required to close title to the Property
without adjustment of the Purchase Price on account of the breach in the Claim
Dispute.
(c)
    The Claim Dispute as set forth in Seller’s Claim Dispute Notice shall be
resolved by the arbitration procedure set forth below. Seller shall within ten
(10) Business Days after the Closing submit in writing to Purchaser (i) the
amount, if any, by which Seller believes the total value of the Property has
been diminished or such other loss, damage, cost or expense by reason of the
breach claimed by Purchaser (“Seller’s Claimed Damage”) or (ii) that Seller
believes no reduction of the value of the Property or such other loss, damage,
cost or expense has occurred. The parties shall attempt in good faith to agree
upon an individual acceptable to each party to act as arbiter (the “Arbiter”) of
the Claim Dispute. If, after expiration of twenty (20) days following


46

--------------------------------------------------------------------------------





Seller’s delivery of a Claim Dispute Notice, the parties are unable to agree
upon the selection of the Arbiter, either party may request that an office of
the American Arbitration Association in the city and/or county in which the
Property is located select a retired jurist or other individual having
substantial experience in dispute resolution of commercial real estate matters
(who is impartial and has no existing or historical personal or professional
relationship with Seller, Purchaser or their respective affiliates) to act as
Arbiter. Within ten (10) days after selection of an Arbiter, each party shall
deliver to the Arbiter all instruments, documents and other materials forming
the basis for the existence or non-existence of a breach or the calculation of
the amount of the Claims alleged by Purchaser (“Purchaser’s Claimed Damage”) or
Seller’s Claimed Damage, as applicable. Within twenty (20) days of receipt of
the submission of such documents and other instruments from both Seller and
Purchaser, the Arbiter shall determine whether (x) such a breach has occurred,
(y) if so, whether the same constitutes a Material Breach and (z) if a Material
Breach has occurred, which of the Purchaser’s Claimed Damage or Seller’s Claimed
Damage most closely reflects the actual diminution, if any, in the value of the
Property resulting from the Material Breach found to exist. If the Arbiter
determines that a Material Breach has occurred, the Arbiter shall have no
authority to select an amount which is not either the Purchaser’s Claimed Damage
or Seller’s Claimed Damage (the amount actually selected by the Arbiter whether
none (if no Material Breach occurred), the Purchaser’s Claimed Damage or the
Seller’s Claimed Damage is hereinafter referred to as the “Final Damage”). If
the determination of the Arbiter hereunder is that there did not occur a
Material Breach, the entire amount of the Escrow Funds shall be paid to Seller
in accordance with the Escrow Agreement. If the determination by the Arbiter is
that a Material Breach exists and the Arbiter selects (1) the Purchaser’s
Claimed Damage, then the Escrow Funds shall be paid to the Purchaser in
accordance with the Escrow Agreement or (2) Seller’s Claimed Damage, then a
portion of the Escrow Funds in the amount of Seller’s Claimed Damages shall be
paid to the Purchaser and the balance of the Escrow Funds shall be paid to
Seller, in each case in accordance with the escrow agreement to be agreed by the
parties. The determination of the Arbiter hereunder shall be final and binding
in all respects against all parties to this Agreement. Purchaser shall in no
event be entitled to a credit or any other recourse against Seller for any sum
in excess of the Escrow Funds with respect to any Material Breach. The costs and
expenses of arbitration hereunder (including the fees and disbursements of the
Arbiter) shall be paid by the party whose calculation of diminution in value of
the Property resulting from the subject breach shall not have been selected,
(i.e. if the Arbiter finds in favor of Seller’s Claimed Damage, Purchaser shall
pay the arbitration costs and if the Arbiter finds in favor of the Purchaser’s
Claimed Damage, Seller shall pay the arbitration costs), or if the dispute is as
to the existence of such a breach, such costs shall be paid by the losing party.
Notwithstanding the foregoing, if interim payments are required to be made on
account of such costs prior to the determination by the Arbiter, such interim
payments shall be funded equally by Seller and Purchaser, subject to
reimbursement of the prevailing party by the losing party upon the Arbiter’s
final determination hereunder.
(d)
    Notwithstanding anything to the contrary herein contained, from and after
the date of Closing, with respect to any asserted breach of Seller’s
representations and warranties, Seller shall have no liability to Purchaser with
respect to such breach if Purchaser has received a credit against the Purchase
Price with respect to such breach whether pursuant to this Section 10.9 above or
otherwise, or there is pending a Claim Dispute with respect to such breach in
respect of


47

--------------------------------------------------------------------------------





which there have been deposited Escrow Funds pursuant to this Section 10.9(b)
above on account of such asserted breach (except, in the case of such a Claim
Dispute, for the Purchaser’s Claimed Damage or Seller’s Claimed Damage as
determined pursuant Section 10.9(c)).
Section 10.10
    General Conditions Precedent to Seller’s Obligations Regarding the Closing.
In addition to the conditions to Seller’s obligations set forth in this
Agreement, the obligations of Seller hereunder to close the transaction
hereunder shall in all respects be conditioned upon the satisfaction of each of
the following conditions, any of which may be waived by written notice from
Seller to Purchaser and all of which shall be deemed waived upon Closing:
(a)
    Purchaser shall have complied in all material respects with and otherwise
performed in all material respects each of the covenants and obligations of
Purchaser set forth in Section 10.2, as of the Closing Date.
(b)
    The representations and warranties of Purchaser made in Section 8.2 shall be
true and correct in all material respects.
Section 10.11
    Failure of Condition. If any condition precedent to Seller’s obligation to
effect the Closing (as set forth in Section 10.10) is not satisfied, then Seller
shall be entitled to terminate this Agreement by notice thereof to Purchaser and
Title Company. If any condition precedent to Purchaser’s obligation to effect
the Closing (as set forth in Section 10.8) is not satisfied by the Closing Date,
then Purchaser shall be entitled to terminate this Agreement by notice thereof
to Seller and Title Company, subject to section 10.9. If this Agreement is so
terminated, Purchaser shall be entitled to receive the Earnest Money Deposit
(including both the Initial Deposit and the Additional Deposit and all accrued
interest thereon), and neither party shall have any further obligations
hereunder, except for Termination Surviving Obligations. Notwithstanding the
foregoing, if the applicable conditions precedent are not satisfied due to a
default by Seller or Purchaser hereunder, then Article XIII shall govern and
this Section 10.11 shall not apply.
ARTICLE XI
    
BROKERAGE
Section 11.1
    Brokers. Seller agrees to pay to CBRE, Inc. (“Broker”) a real estate
commission at Closing (but only in the event of Closing in strict compliance
with this Agreement) pursuant to a separate agreement. Broker acknowledges that
the payment of the commission by Seller to Broker will fully satisfy the
obligations of the Seller for the payment of a real estate commission hereunder.
Other than as stated in the first sentence of this Section 11.1, Purchaser and
Seller represent and warrant to the other that no real estate brokers, agents or
finders’ fees or commissions are due or will be due or arise in conjunction with
the execution of this Agreement or consummation of this transaction by reason of
the acts of such party, and Purchaser and Seller will


48

--------------------------------------------------------------------------------





indemnify, defend and hold the other party harmless from any brokerage or
finder’s fee or commission claimed by any person asserting his entitlement
thereto at the alleged instigation of the indemnifying party for or on account
of this Agreement or the transactions contemplated hereby. The provisions of
this Article XI will survive any Closing or termination of this Agreement.
ARTICLE XII
    
CONFIDENTIALITY
Section 12.1
    Confidentiality. Seller and Purchaser each expressly acknowledges and agrees
that, unless and until the Closing occurs, this Agreement, the transactions
contemplated by this Agreement, and the terms, conditions, and negotiations
concerning the same will be held in confidence by Purchaser and will not be
disclosed by Purchaser except to its respective legal counsel, accountants,
consultants, officers, investors, clients, partners, directors, and
shareholders, and except and only to the extent that such disclosure may be
necessary for their respective performances hereunder or as otherwise required
by applicable law. Purchaser further acknowledges and agrees that, until the
Closing occurs, all information obtained by Purchaser in connection with the
Property will not be disclosed by Purchaser to any third persons other than
those described above without the prior written consent of Seller. Nothing
contained in this Article XII will preclude or limit either party to this
Agreement from disclosing or accessing any information otherwise deemed
confidential under this Article XII in connection with that party’s enforcement
of its rights following a disagreement hereunder, or in response to lawful
process or subpoena or other valid or enforceable order of a court of competent
jurisdiction or any filings with governmental authorities required by reason of
the transactions provided for herein pursuant to an opinion of counsel;
provided, however, in the event such disclosure is required pursuant to a
subpoena or court order, the applicable party shall promptly notify the other
party thereof so that the other party may seek a protective order, waive
compliance with this Article XII, and/or take any other action mutually agreed
upon by the parties. Notwithstanding the foregoing to the contrary, Purchaser
acknowledges and agrees that Seller, and entities which directly or indirectly
own the equity interests in Seller, may disclose in press releases, SEC and
other filings and governmental authorities, financial statements and/or other
communications such information regarding the transactions contemplated hereby
and any such information relating to the sale of the Property as may be
necessary or advisable under federal or state securities law, rules or
regulations (including U.S. Securities and Exchange Commission (“SEC”) rules and
regulations, “generally accepted accounting principles” or other accounting
rules or procedures or in accordance with Seller and such direct or indirect
owners’ prior custom, practice or procedure. One or more of such owners will be
required to publicly disclose the possible transactions contemplated hereby and
file this Agreement with the SEC promptly after the execution of the same by
both parties or as sooner required by law. The provisions of this Article XII
will survive any termination of this Agreement.
ARTICLE XIII
    
REMEDIES


49

--------------------------------------------------------------------------------





Section 13.1
    Default by Seller.
(j)
    If Closing of the purchase and sale transaction provided for herein does not
occur as herein provided by reason of any default of Seller, Purchaser may, as
Purchaser’s sole and exclusive remedies, elect by written notice to Seller
within five (5) days following the scheduled Closing Date, to either (a)
terminate this Agreement, in which event Purchaser will receive from the Title
Company the Earnest Money Deposit, whereupon Seller and Purchaser will have no
further rights or obligations under this Agreement, except with respect to the
Termination Surviving Obligations, or (b) pursue specific performance of this
Agreement, so long as any action or proceeding commenced by Purchaser against
Seller shall be filed and served within thirty (30) days of the scheduled
Closing Date, and, in either event, Purchaser hereby waives all other remedies,
including without limitation, any claim against Seller for damages of any type
or kind including, without limitation, consequential or punitive damages. Unless
otherwise expressly required pursuant to this Agreement, in no event shall
Seller be obligated to undertake any of the following (A) change the condition
of the Property or restore the same after any fire or casualty; (B) expend money
or post a bond to remove or insure over anything other than a Must-Cure Matter
or to correct any matter shown on a survey of the Property; (C) secure any
permit, approval, or consent with respect to the Property or Seller’s conveyance
thereof; or (D) expend any money to repair, improve or alter the Improvements or
any portion thereof. Notwithstanding the foregoing, nothing contained in this
Section 13.1 will limit Purchaser’s remedies at law, in equity or as herein
provided in the event of a breach by Seller of any of the Closing Surviving
Obligations after Closing or the Termination Surviving Obligations after
termination, subject to the terms and provisions of this Agreement.
Section 13.2
    DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED HEREIN (TIME BEING OF
THE ESSENCE) BY REASON OF ANY DEFAULT OF PURCHASER, PURCHASER AND SELLER AGREE
IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX THE DAMAGES WHICH SELLER
MAY SUFFER. PURCHASER AND SELLER HEREBY AGREE THAT (i) AN AMOUNT EQUAL TO THE
EARNEST MONEY DEPOSIT, INCLUDING BOTH THE INITIAL DEPOSIT AND THE ADDITIONAL
DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED THEREON, IS A REASONABLE ESTIMATE OF
THE TOTAL NET DETRIMENT SELLER WOULD SUFFER IN THE EVENT PURCHASER DEFAULTS AND
FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY, AND (ii) SUCH AMOUNT SHALL BE
PAID TO SELLER AND WILL BE THE FULL, AGREED AND LIQUIDATED DAMAGES FOR
PURCHASER’S DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY, AND
WILL BE SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) FOR ANY
DEFAULT OF PURCHASER RESULTING IN THE FAILURE OF CONSUMMATION OF THE CLOSING,
WHEREUPON THIS AGREEMENT WILL TERMINATE AND SELLER AND PURCHASER WILL HAVE NO
FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH RESPECT TO THE TERMINATION


50

--------------------------------------------------------------------------------





SURVIVING OBLIGATIONS; PROVIDED THAT IF PURCHASER DOES NOT CLOSE BECAUSE ITS
LENDER FAILS TO CLOSE THE FINANCING (REGARDLESS OF THE REASON), THEN ONLY THE
HARD PORTION OF THE EARNEST MONEY DEPOSIT SHALL BE PAID TO SELLER AND THE
REFUNDABLE PORTION OF THE ADDITIONAL DEPOSIT SHALL BE PAID TO PURCHASER.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 13.2 HEREIN
WILL LIMIT SELLER’S REMEDIES AT LAW, IN EQUITY OR AS HEREIN PROVIDED IN THE
EVENT OF A BREACH BY PURCHASER OF ANY OF THE CLOSING SURVIVING OBLIGATIONS AFTER
CLOSING OR THE TERMINATION SURVIVING OBLIGATIONS AFTER TERMINATION.
Section 13.3
    Consequential and Punitive Damages. Each of Seller and Purchaser waives any
right to sue the other for any consequential or punitive damages for matters
arising under this Agreement (it being understood that each of Seller and
Purchaser has waived the right to obtain incidental, special, exemplary or
consequential damages in connection with any default of Purchaser or Seller
respectively, or otherwise, which, in the case of Purchaser, include, without
limitation, loss of profits or inability to secure lenders, investors or
buyers). This Section 13.3 shall survive Closing or termination of this
Agreement.
ARTICLE XIV
    
NOTICES
Section 14.1
    Notices. All notices or other communications required or permitted hereunder
will be in writing, and will be given by (a) personal delivery, or (b)
professional expedited delivery service with proof of delivery, or (c)
electronic mail (received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), sent to the intended
addressee at the address set forth below, or to such other address or to the
attention of such other person as the addressee will have designated by written
notice sent in accordance herewith and will be deemed to have been given either
at the time of personal delivery, or, in the case of expedited delivery service,
as of the date of first attempted delivery on a Business Day at the address or
in the manner provided herein, or, in the case of electronic mail transmission,
upon receipt if on a Business Day and, if not on a Business Day, on the next
Business Day. Unless changed in accordance with the preceding sentence, the
addresses for notices given pursuant to this Agreement will be as follows:
To Purchaser:    DIVERSIFIED 321 NORTH CLARK LLC
c/o Diversified Real Estate Capital LLC
111 S. Wacker Drive, Suite 3975
Chicago, IL 60606
Attn: Michael Miller
Email: MMiller@drecapital.com


51

--------------------------------------------------------------------------------







and


HINES INTERESTS LIMITED PARTNERSHIP
One S. Dearborn Street, Suite 2000
Chicago, IL 60603
Attn: Thomas J. Danilek
Email: Tom.Danilek@Hines.com


with copy to:
Reed Smith LLP

10 S. Wacker Drive, Suite 4000
Chicago, IL 60606
Attn: Stephen R. Miller
Fax: (312) 207-6400
Email: SRMiller@reedsmith.com


To Seller:    HINES REIT 321 NORTH CLARK LLC
c/o Hines Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attn: Kevin McMeans
Email: kevin.mcmeans@hines.com


with copy to:    HINES REIT 321 NORTH CARK LLC
c/o Hines Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attn: Jason P. Maxwell – General Counsel
Email: jason.maxwell@hines.com


with copy to:    Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, Texas 75201
Attn: Jonathan W. Dunlay
Email: jon.dunlay@bakerbotts.com


ARTICLE XV
    
ASSIGNMENT AND BINDING EFFECT
Section 15.1
    Assignment; Binding Effect. Except as provided herein, Purchaser will not
have the right to assign this Agreement without Seller’s prior written consent,
to be given or withheld in Seller’s sole and absolute discretion.
Notwithstanding the foregoing, Purchaser may assign its rights and obligations
under this Agreement to an entity formed for the acquisition in


52

--------------------------------------------------------------------------------





which Purchaser is an owner without the consent of Seller, provided that such
assignee agrees to assume all of Purchaser’s obligations hereunder in which
event the assignee will be substituted for Purchaser and Purchaser will have no
further obligations hereunder. This Agreement will be binding upon and inure to
the benefit of Seller and Purchaser and their respective successors and
permitted assigns, and no other party will be conferred any rights by virtue of
this Agreement or be entitled to enforce any of the provisions hereof. Whenever
a reference is made in this Agreement to Seller or Purchaser, such reference
will include the successors and permitted assigns of such party under this
Agreement.
ARTICLE XVI
    
PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND COVENANTS
Section 16.1
    Survival of Representations, Warranties and Covenants.
(a)
    Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties of Seller set forth in this Agreement, in any
Seller Certificate, and in any Closing Document (as defined below), will survive
the Closing until December 15, 2016 (the “Survival Period”). The Closing
Surviving Obligations and Seller’s liability thereunder will survive Closing for
the Survival Period unless a specified period is otherwise provided in the
applicable Closing Surviving Obligation. All other representations, warranties,
covenants and agreements made or undertaken by Seller under this Agreement,
unless otherwise specifically provided herein, will not survive the Closing Date
but will be merged into the Closing Documents delivered at the Closing. The
Termination Surviving Obligations shall survive termination of this Agreement
without limitation unless a specified period is otherwise provided in this
Agreement. Notwithstanding the immediately preceding sentence or any other
provision herein to the contrary, if Seller obtains an estoppel certificate
meeting the requirements of Section 7.2(a) hereof from a Tenant before or after
Closing, then all representations and warranties made by Seller that are covered
in such estoppel certificate shall be null and void, and Purchaser shall accept
such estoppel certificate in its place.
(b)
    Purchaser shall not have any right to bring any action against Seller as a
result of (i) any untruth, inaccuracy or breach of such representations and
warranties under this Agreement, any Seller Certificate, or any Closing
Document, or (ii) the failure of Seller to perform its obligations under any
other provision of this Agreement, any Seller Certificate, or under any other
document or agreement executed in connection with this Agreement, including all
documents and agreements executed at Closing (“Closing Documents”), unless and
until the aggregate amount of all liability and losses arising out of all such
untruths, inaccuracies, breaches and failures exceeds Two Hundred Fifty Thousand
Dollars ($250,000), and then for the full amount of liability and losses from
dollar one. In addition, in no event will Seller’s liability for all such
untruths, inaccuracies, breaches, and/or failures under Sections 8.1, any other
provision of this Agreement, any Seller Certificate, or under


53

--------------------------------------------------------------------------------





any Closing Documents (excluding Seller’s liability for attorneys’ fees and
costs in connection with such untruths, inaccuracies, breaches and/or failures)
exceed, in the aggregate, one and one-half percent (1.5%) of the Purchase Price.
(c)
    Notwithstanding anything to the contrary contained in this Agreement, Seller
shall have no liability with respect to a breach of a Seller’s representations,
warranties and covenants herein if, prior to the Closing, Purchaser has actual
knowledge of any such breach of a representation, warranty or covenant of Seller
herein, or Purchaser obtains actual knowledge (from whatever source, including,
without limitation, any tenant estoppel certificates, as a result of Purchaser’s
review of the items set forth in Sections 5.1 and 5.2, and its due diligence
tests, investigations and inspections of the Property, or written disclosure by
Seller or Seller’s agents and employees) that contradicts any of Seller’s
representations, warranties or covenants herein, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement. For the purposes of
this Section 16.1(c), the “actual knowledge” of Purchaser shall mean and refer
to the actual (as opposed to constructive or imputed) knowledge solely of Thomas
J. Danilek, without any independent investigation of inquiry whatsoever.
(d)
    The limitations on Seller’s liability contained in this Article XVI are in
addition to, and not limitation of, any limitation on liability provided
elsewhere in this Agreement or by law or any other contract, agreement or
instrument.
ARTICLE XVII
    
MISCELLANEOUS
Section 17.1
    Waivers; Amendments. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act. This Agreement may not be
amended except in a writing signed by both Seller and Purchaser.
Section 17.2
    Recovery of Certain Fees. In the event a party hereto files any action or
suit against another party hereto by reason of any breach of any of the
covenants, agreements or provisions contained in this Agreement, then in that
event the prevailing party will be entitled to have and recover of and from the
other party all attorneys’ fees and costs resulting therefrom, subject, however,
in the case of Seller, to the limitations set forth in Section 16.1 above. For
purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees and
costs” shall mean all court costs and the fees and expenses of counsel to the
parties hereto, which may include printing, photostatting, duplicating and other
expenses, air freight charges, and fees billed for law clerks, paralegals and
other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment


54

--------------------------------------------------------------------------------





obtained in any such proceeding. The provisions of this Section 17.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.
Section 17.3
    Time of Essence. Seller and Purchaser hereby acknowledge and agree that time
is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof.
Section 17.4
    Construction. Headings at the beginning of each article and section are
solely for the convenience of the parties and are not a part of this Agreement.
Whenever required by the context of this Agreement, the singular will include
the plural and the masculine will include the feminine and vice versa. This
Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.
Section 17.5
    Counterparts; Electronic Signatures Binding. To facilitate execution of this
Agreement, this Agreement may be executed in multiple counterparts, each of
which, when assembled to include an original, faxed or electronic mail (in .PDF
or similar file) signature for each party contemplated to sign this Agreement,
will constitute a complete and fully executed agreement. All such fully executed
original, faxed or electronic mail (in .PDF or similar file) counterparts will
collectively constitute a single agreement, and such signatures shall be legally
binding upon the party sending the signature by such electronic means
immediately upon being sent by such party.
Section 17.6
    Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
of the other conditions and provisions of this Agreement will nevertheless
remain in full force and effect, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
either party. Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
Section 17.7
    Entire Agreement. This Agreement is the final expression of, and contains
the entire agreement between, the parties with respect to the subject matter
hereof, and supersedes all prior understandings (oral or written) with respect
thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by


55

--------------------------------------------------------------------------------





written instrument, signed by the party to be charged or by its agent duly
authorized in writing, or as otherwise expressly permitted herein.
Section 17.8
    Governing Law and Venue. THIS AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS. THE PARTIES AGREE
THAT ANY ACTION IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED IN THE STATE OR FEDERAL COURTS THAT ARE SEATED IN COOK COUNTY,
ILLINOIS, AND THE PARTIES HEREBY CONSENT AND AGREE TO THE JURISDICTION OF SUCH
COURTS.
Section 17.9
    No Recording. The parties hereto agree that neither this Agreement nor any
affidavit concerning it will be recorded.
Section 17.10
    Further Actions. The parties agree to execute such instructions to the Title
Company and such other instruments and to do such further acts as may be
reasonably necessary to carry out the provisions of this Agreement.
Section 17.11
    No Other Inducements. The making, execution and delivery of this Agreement
by the parties hereto have been induced by no representations, statements,
warranties or agreements other than those expressly set forth herein.
Section 17.12
    Exhibits. Exhibits A through K, inclusive, are incorporated herein by
reference.
Section 17.13
    No Partnership. Notwithstanding anything to the contrary contained herein,
this Agreement shall not be deemed or construed to make the parties hereto
partners or joint venturers, it being the intention of the parties to merely
create the relationship of Seller and Purchaser with respect to the Property to
be conveyed as contemplated hereby.
Section 17.14
    Limitations on Benefits. It is the explicit intention of Purchaser and
Seller that no person or entity other than Purchaser and Seller and their
permitted successors and assigns is or shall be entitled to bring any action to
enforce any provision of this Agreement against any of the parties hereto, and
the covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Purchaser and
Seller or their respective successors and assigns as permitted hereunder.
Nothing contained in this Agreement shall under any circumstances whatsoever be
deemed or construed, or be interpreted, as making any third party (including,
without limitation, Broker or any Tenant) a beneficiary of any term or provision
of this Agreement or any instrument or document delivered pursuant hereto, and
Purchaser and Seller expressly reject any such intent, construction or
interpretation of this Agreement.


56

--------------------------------------------------------------------------------





Section 17.15
    Exculpation. In no event whatsoever shall recourse be had or liability
asserted against any of Purchaser or Seller’s partners, members, shareholders,
employees, agents, directors, officers or other owners of Purchaser or Seller or
their respective constituent members, partners, shareholders, employees, agents
directors, officers or other owners. Purchaser and Seller’s direct and indirect
shareholders, partners, members, beneficiaries and owners and their respective
trustees, officers, directors, employees, agents and security holders, assume no
personal liability for any obligations entered into on behalf of Seller or
Purchaser under this Agreement and the Closing Documents.
Section 17.16
    Waiver of Jury Trial. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.
Section 17.17
    Illinois Tax Withholding. Subject to the terms of the last sentence of this
Section 17.17, on or before Closing Seller shall deliver to Purchaser either (A)
(i) a release letter or other certificate or notice issued to Purchaser by the
Illinois Department of Revenue evidencing that Purchaser has no liability for
the payment of any of Seller’s assessed but unpaid taxes, penalties or interest
due under the Illinois Income Tax Act, 35 ILCS 902(d) (the “State Bulk Sales
Acts”); (ii) a release letter or other certificate or notice from the Cook
County Department of Revenue evidencing that Purchaser has no liability for the
payment of any of Seller’s assessed but unpaid taxes, penalties or interest due
under Article III, Section 34-92 of the Code of Ordinances of Cook County,
Illinois (the “County Bulk Sales Ordinance”); and (iii) a release letter or
other certificate or notice from the City of Chicago Department of Finance Tax
Division, Bulk Sales Unit pursuant to Section 3-4-140 of the Uniform Revenue
Procedures Ordinance (the “City Bulk Sales Ordinance”) evidencing that Purchaser
has no liability for the payment of any of Seller’s assessed but unpaid taxes,
penalties or interest due thereunder, or (B) in the absence of any such release
letters or other certificates or notices under any of subclauses (i), (ii)
and/or (iii) of the preceding clause (A), then Purchaser may, at the Closing,
deduct and withhold from the proceeds that are due to Seller the amount
necessary to comply with the withholding requirements imposed by the State Bulk
Sales Act, the County Bulk Sales Act or the City Bulk Sales Ordinance. Purchaser
shall deposit the amounts withheld in escrow with the Title Company, as
escrowee, pursuant to terms and conditions acceptable to Seller and Purchaser,
but in any event complying with the State Bulk Sales Act, the County Bulk Sales
Act and the City Bulk Sales Ordinance. Seller will apply for the tax clearances
contemplated by this paragraph within five (5) Business Days of execution of
this Agreement. Notwithstanding the foregoing provisions of this Section 17.17,
Seller may, at its option, in lieu of the foregoing deliveries or withholdings
described in clauses (A) and (B) above and in full satisfaction of the
requirements of this Section 17.17, provide Purchaser with an indemnity
agreement, in form and substance reasonably satisfactory to Purchaser, pursuant
to which Seller indemnifies Purchaser with respect to all liabilities which may
be imposed upon Purchaser as a result of the State Bulk Sales Act, the County
Bulk Sales Act or the City Bulk Sales Ordinance;


57

--------------------------------------------------------------------------------





however, if Seller subsequently obtains a certificate from the Illinois
Department of Revenue, the Cook County Department of Revenue and/or the City of
Chicago Department of Finance Tax Division, Bulk Sales Unit indicating that
Purchaser is not required to hold back any such sales proceeds, then the
aforementioned indemnity agreement for the particular certificate shall be null
and void.


58

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.
PURCHASER:
 
 
 
 
 
DIVERSIFIED 321 NORTH CLARK LLC,
 
a Delaware limited liability company
 
 
 
By: Diversified Real Estate Capital, LLC
 
       West Resources LLC
 
       /s/ Michael L. Miller
 
Name: Michael L. Miller
 
Title: Manager
 





59

--------------------------------------------------------------------------------





 
SELLER:
 
 
 
HINES REIT 321 NORTH CLARK LLC,
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ Kevin L. McMeans
 
Name: Kevin L. McMeans
 
Title: Manager







60

--------------------------------------------------------------------------------





JOINDER BY TITLE COMPANY
Chicago Title Insurance Company, referred to in this Agreement as the “Title
Company,” hereby acknowledges that it received this Agreement executed by Seller
and Purchaser on the 27th day of May, 2016, and accepts the obligations of the
Title Company as set forth herein. The Title Company hereby agrees to hold and
distribute the Earnest Money Deposit, when and if made, and interest thereon,
and Closing proceeds in accordance with the terms and provisions of this
Agreement. It further acknowledges that it hereby assumes all responsibilities
for information reporting required under Section 6045(e) of the Internal Revenue
Code.
CHICAGO TITLE INSURANCE COMPANY
 
 
 
 
 
By: /s/ Andres R. Bardelas
 
Printed Name: Andres R. Bardelas
 
Title: AVP
 
Escrow: 201603138-001
 



61

--------------------------------------------------------------------------------





JOINDER BY BROKER
The undersigned Broker joins herein to evidence such Broker’s agreement to the
provisions of Section 11.1 and to represent to Seller and Purchaser that such
Broker (i) knows of no other brokers, salespersons or other parties entitled to
any compensation for brokerage services arising out of this transaction other
than those whose names appear in this Agreement, (ii) has not made any of the
representations or warranties specifically disclaimed by Seller in Article V and
(iii) is duly licensed and authorized to do business in the State of Illinois.
CBRE, INC.


Date: May 27, 2016
 
By: /s/ Jeremiah Olsen
 
 
Printed Name: Jeremiah Olsen
 
 
Title: Financial Analyst
 
 
 
 
 
Address: 321 N. Clark Street, 34th Floor
 
 
               Chicago, IL 60654
 
 
 
License No.: 475157802
 
 
Tax ID. No.: 95-2743174
 
 



62